 



EXHIBIT 10.9
Confidential Portions omitted and filed separately with the Securities and
Exchange
Commission. Bullet points denote omissions.
MASTER CONTRACT LOGISTICS SERVICES AGREEMENT
between
NORTEL NETWORKS LIMITED
and
FLEXTRONICS TELECOM SYSTEMS LIMITED
Dated as of June 29, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section 1           SCOPE OF THE RELATIONSHIP     11  
 
  1.1   Expectations     11  
 
  1.2   Information Access     11  
 
  1.3   Commitments and Obligations     12  
 
  1.4   Competitiveness     12  
 
  1.5   Structure of the Agreement     12  
 
  1.6   Term     13  
 
                Section 2           GOVERNANCE PROCESS     13  
 
  2.1   Transition Planning     13  
 
  2.2   Strategic Governance     13  
 
  2.3   Operations Governance     14  
 
  2.4   Monthly Operations Reviews     14  
 
  2.5   Resources for Service Support     14  
 
                Section 3           ORDERING AND DELIVERING     15  
 
  3.1   Blanket Purchase Orders     15  
 
  3.2   Acceptance of Orders     15  
 
  3.3   INTENTIONALLY LEFT BLANK     15  
 
  3.4   Issuance of Orders via EDI     15  
 
                Section 4           RISK OF LOSS     15  
 
  4.1   Risk of Loss     15  
 
  4.2   Title     15  
 
                Section 5           DELIVERY PROCESS     16  
 
  5.1   Delivery Method     16  
 
  5.2   Packaging, Labelling and Nortel Networks Trade Marks     16  
 
                Section 6           MATERIALS MANAGEMENT PROCESS     17  
 
  6.1   Delivery Facility     17  
 
  6.2   Flextronics Management Services     17  
 
  6.3   Warehousing     17  
 
  6.4   Management of Third Party Contracts     17  
 
                Section 7           CHANGE MANAGEMENT     18  
 
  7.1   Joint Change Management Process     18  
 
  7.2   New Services     19  
 
                Section 8           QUALITY     19  
 
  8.1   Performance Metrics and Report Cards     19  
 
  8.2   Industry Standards     21  
 
  8.3   Source Inspection     22  
 
  8.4   Service Quality     22  
 
                Section 9           SERVICE COST MANAGEMENT PROCESS     22  
 
  9.1   Prices for Services     22  
 
  9.2   Payment, Taxes and Duties     23  

( i )



--------------------------------------------------------------------------------



 



                 
 
  9.3   Financial Review and Targets     24  
 
  9.4   Forecasting     25  
 
  9.5   Audit     25  
 
  9.6   Cost Reduction with respect to Services described in Exhibit "1-A"    
26  
 
  9.7   Cost Reduction with respect to Services described in Exhibit "1-B"    
29  
 
                Section 10           BUSINESS CONTINUITY     30  
 
  10.1   Business Continuity Planning     30  
 
                Section 11           WARRANTIES     31  
 
  11.1   Services     31  
 
  11.2   Return of Orders     32  
 
  11.3   General     32  
 
                Section 12           INTELLECTUAL PROPERTY RIGHTS AND LICENSES  
  32  
 
  12.1   License to Nortel Company Product Information Granted     32  
 
  12.2   Limitations on Grant of License     32  
 
  12.3   Flextronics’ Inventions     33  
 
  12.4   Flextronics Retains Ownership of Flextronics Proprietary Information  
  33  
 
  12.5   Assignment of Inventions Agreements with Employees     33  
 
                Section 13           INDEMNIFICATION     34  
 
  13.1   Intellectual Property Indemnification     34  
 
  13.2   Other Indemnification     35  
 
                Section 14           LIMITATION OF LIABILITY     36  
 
                Section 15           COMMUNICATION AND INFORMATION TRANSFER    
36  
 
  15.1   Transmissions     36  
 
  15.2   Access to Nortel Networks Computer Systems by Flextronics     36  
 
  15.3   Flextronics Compatibility with Nortel Networks Computer Systems     37
 
 
                Section 16           EQUIPMENT FURNISHED BY NORTEL NETWORKS    
37  
 
  16.1   Title to Equipment Furnished by Nortel Networks     37  
 
  16.2   Risk, Insurance and Maintenance of Equipment Furnished by Nortel
Networks     37  
 
  16.3   Tracking of Equipment Furnished by Nortel Networks     38  
 
                Section 17           LEGAL AND REGULATORY COMPLIANCE     38  
 
                Section 18           INTERNATIONAL TRADE     38  
 
  18.1   Exports     38  
 
  18.2   Customs Invoice     38  
 
  18.3   Duty Drawback and Minimization     39  
 
                Section 19           ENVIRONMENTAL POLICIES     40  
 
  19.1   Corporate Policy     40  
 
  19.2   European Union ("EU") Environmental Directives     40  
 
  19.3   Packaging Reusable and Recyclable     41  
 
  19.4   Disposal Policies     41  

( ii )



--------------------------------------------------------------------------------



 



                 
 
  19.5   Collaborate on Environmental Initiatives     41  
 
  19.6   Hazardous Materials     41  
 
                Section 20           CONFIDENTIALITY AND PROPRIETARY INFORMATION
    41  
 
  20.1   Restriction on Disclosure and Use of Confidential Information     41  
 
  20.2   Publicity     42  
 
                Section 21           INSURANCE     43  
 
  21.1   General Liability Insurance     43  
 
  21.2   Property and Business Insurance     43  
 
  21.3   Certificate of Insurance     43  
 
  21.4   Business Continuity     44  
 
                Section 22           EXPIRATION OR TERMINATION     44  
 
  22.1   Termination     44  
 
  22.2   Intentionally left blank     46  
 
  22.3   Intentionally left blank     46  
 
  22.4   Effect of Expiration or Termination     46  
 
                Section 23           TERMINATION ASSISTANCE SERVICES     47  
 
  23.1   Scope of Termination Assistance Services.     47  
 
  23.2   Limit on Obligation to Provide Termination Assistance Services.     47
 
 
  23.3   Termination Assistance Period.     47  
 
                Section 24           ISSUE RESOLUTION AND ESCALATION PROCESS    
48  
 
  24.1   Issue Resolution and Escalation Process     48  
 
                Section 25           GENERAL PROVISIONS     48  
 
  25.1   Access to Facilities     48  
 
  25.2   Reporting     48  
 
  25.3   Documentation     48  
 
  25.4   Audits     48  
 
  25.5   Force Majeure     50  
 
  25.6   Notices     50  
 
  25.7   Independent Contractor     51  
 
  25.8   Contractor Responsible for its Contractors     52  
 
  25.9   Assignment     52  
 
  25.10   Severability     53  
 
  25.11   Governing Law     53  
 
  25.12   Consent to Jurisdiction     53  
 
  25.13   Entire Agreement; Amendments     53  
 
  25.14   Construction     54  
 
  25.15   Headings     54  
 
  25.16   Time of Essence     54  
 
  25.17   Agreement by All Contractor Entities     54  
 
  25.18   Most Favoured Customer     54  
 
  25.19   Language     54  
 
  25.20   Counterparts     54  

( iii )



--------------------------------------------------------------------------------



 



LOGISTICS EXHIBITS
Exhibit “1-A“Freight, Duty and Delivery Services
Exhibit “1-B“Logistics Operations Services
Exhibit “1-B“Schedule “A” Intentionally Left Blank
Exhibit “1-C“Strategic Logistics Services
Exhibit “2” Performance Metrics & Scorecard
Exhibit “2” Schedule “A” — Service Level Reports
Exhibit “3” Cost Reporting
Exhibit “3” Schedule “A” Cost Reduction Baseline and Measurement (Exhibit “1-A”
Services)
Exhibit “3” Schedule “B” Cost Reduction Baseline and Measurement (Exhibit “1-B”
Services)
Exhibit “3” Schedule “C” Nortel Networks programs to deliver OCR
Exhibit “3” Schedule “D” Flextronics programs to deliver ICR
Exhibit “4” Managed Contracts
Exhibit “5” Intentionally Left Blank
Exhibit “6” Nortel Networks’ Non-Disclosure Form
Exhibit “6-1“Flextronics’ Non-Disclosure Form
Exhibit “7” Issue Resolution and Escalation Process
Exhibit “8” UK Service Cessation

( iv )



--------------------------------------------------------------------------------



 



Master Contract Logistics Services Agreement
     This Agreement is entered into between Nortel Networks Limited (formerly
Nortel Networks Corporation), a Canadian corporation with a place of business at
8200 Dixie Road, Suite 100, Brampton, Ontario (“NNL”) and Flextronics Telecom
Systems Limited, a company duly established under the laws of Mauritius, and
having its registered office located at Suite 802 St James Court, St Denis
Street, Port Louis, Mauritius, executed on June 29, 2004(“Execution Date”). As
set out in the Phased Closing Side Letter, dated as of the Execution Date, the
Effective Date of this Master Contract Logistics Services Agreement (the
“Agreement”) shall be the date that the first Virtual System House Agreement is
executed (“Effective Date”). The Parties agree that the terms and conditions of
this Agreement shall come into effect for each VSHA executed as such VSHAs are
executed (“VSHA Effective Date(s)”).
     WHEREAS NNL is transferring certain telecommunication, product assembly,
integration and test activities, and repair activities (including the management
or purchasing and other procurement activities and customer order fulfillment
activities) to Flextronics pursuant to the Asset Purchase Agreement (the
“Operations”).
     WHEREAS Flextronics International Ltd., a company duly established under
the laws of Singapore, and having its registered office located at 2 Changi
South Lane, Singapore 486123 acting through its Hong Kong branch office with
offices at Room 908, Dominion Centre, 43-59 Queen’s Road East, Wanchai, Hong
Kong and NNL have executed that certain Performance Guarantee dated June 29,
2004;
     WHEREAS NNL wishes Flextronics (in connection with the Operations) to
provide NNL certain transportation and logistics services (which services are
currently being provided by NNL’s internal staff or by certain third party
providers) relating to the material movement of Materials.
     WHEREAS NNL has agreed to purchase and Flextronics has agreed, upon and
subject to the terms and conditions set out herein, to provide the services as
more particularly defined herein;
     NOW THEREFORE, in consideration of the mutual promises hereinafter set
forth (the receipt and sufficiency of which is hereby acknowledged), the Parties
hereby agree as follows:
DEFINITIONS
“Affiliate” means individually or collectively:

  (a)   a joint venture or other cooperative business enterprise formed between
Nortel Networks and one (1) or more persons which are not part of or related to
Nortel Networks; and/or

( 5 )



--------------------------------------------------------------------------------



 



  (b)   a corporation or other legal entity in which Nortel Networks, directly
or indirectly, at any time, owns or controls twenty (20%) percent or more of the
voting equity shares, or securities convertible into such shares.

“Asset Purchase Agreement” means the agreement between NNL and Flextronics
executed on June 29, 2004 pursuant to which Flextronics has purchased certain
assets pertaining to the business of NNL and has made offers of employment to
certain employees identified therein.
“Assists” means goods and services supplied directly or indirectly, free of
charge or at a reduced cost for use in connection with the production of
imported goods, such as raw materials, components, parts used incorporated into
the imported goods, tools, dies, moulds and other equipment used to produce the
finished goods, any materials used to produce the finished goods being imported,
engineering, development work, art work, designs, plans, sketches undertaken
anywhere other than the country of import.
“Blanket Purchase Order” means an Order for Services which does not set forth a
Delivery Date, Shipping Date and/or specific quantities.
“Business Continuity Plan” has the meaning set forth in Section 10.1.
“Business Day” means, for the purposes of dealings between NNL and Flextronics
hereunder, any day other than Sunday, or a statutory holiday or otherwise
scheduled holiday agreed to in writing by the Parties, on which either of such
Parties is closed for business.
“Class A” means items that are brand new and have not been installed in a
Customer’s live network.
“Commencement Date” means the VSHA Effective Date for the last of the following
System Houses to be transferred: Calgary, Montreal, Monkstown, or Chateaudun;
provided that the optical designers in Ottawa and Monkstown and the logistics
management and embedded physical repair in St. Laurent and Calgary must have
been transferred.
“Competitor” means any company with more than $50 million in revenues from the
development or sale of telecom, optical or wireless networking equipment.
“Confidential Information” means all information which can reasonably be
considered to be confidential and proprietary, whether transmitted
electronically or in written form, relating to the business, operations,
processes or technology of either Party or any of its affiliates, which shall
include but not be limited to all data, reports, interpretations, financial
statements, forecasts and records containing or otherwise reflecting information
concerning the Party or any of its affiliates which a Party may receive from the
other Party in connection with this Agreement, including Flextronics Proprietary
Information, Nortel Company Proprietary Information, business and marketing
strategies (including pricing policies, cost and profit information, Customer
information, supplier information), product development plans, information
relating to the design of equipment or facilities or products, trade secrets,
together with other documents, which contain or otherwise reflect information
regarding a Party and/or any of its affiliates.

( 6 )



--------------------------------------------------------------------------------



 



“Contact Centre” means the point of contact designated by Nortel Networks for
its Customers.
“Control and Responsibility” means, for the purposes of Section 8.1.2 [• ].
“Currency Conversion” means a factor used in calculating Price, or any part
thereof, for purchases in a currency other than the currency in which Nortel
Networks is required to pay Flextronics hereunder, based on a rolling three
(3) month window for the exchange of such other currency into such payment
currency required from Nortel Networks as published by the Royal Bank of Canada
from time to time (the “Exchange Rate”). Currency fluctuations shall be measured
when the invoices are produced. If there is a fluctuation of ±5% in the Exchange
Rate from the preceding month, the Currency Conversion factor shall be adjusted
to reflect the Exchange Rate in the current months invoice.
“Customer” means Nortel Networks’ customers which receive Materials delivered
pursuant to the Services provided by Flextronics.
“Delivery Date” means the date when the Materials are to be delivered to the
Delivery Location.
“Delivery Facility” means the applicable Flextronics facility from which
Materials are shipped at the direction of Flextronics to the Delivery Location.
“Delivery Location” means the location specified in an Order For Materials to
which the Materials shall be delivered or to any applicable stocking location.
“Dollar” or “$” means U.S. dollars.
“EDI” means electronic data interchange of information related to Orders.
“Flextronics” means Flextronics Telecom Systems Limited, and any other Person
that directly or indirectly Controls, or is under common Control with, or is
Controlled by, Flextronics Telecom Systems Limited. For the purposes of this
definition, “Control”, including, with its correlative meanings, “Controlled by”
and “under common Control with”, has the meaning ascribed thereto in the Canada
Business Corporations Act.
“Flextronics Invention” means any innovation, improvement, idea or feature,
whether or not patentable or registerable, which is conceived or created in the
course of the performance by Flextronics of Services, but shall not include
Product Specific Inventions.
“Flextronics Proprietary Information” means information, technology, processes,
or other proprietary property, including copyrights, trade secrets, know-how,
mask work rights, any waiver to moral rights, patents and/or patent applications
in any form or medium developed or acquired by Flextronics or its licensors
other than Nortel Networks, but for greater certainty, does not include the
following: (i) Nortel Networks Proprietary Information or such information or
processes listed above which are derived from Nortel Networks Proprietary
Information; (ii) Product Specific Inventions; (iii) Orders for Materials;
(iv) Orders and all deliverables resulting from the provision of Services;
(v) Nortel Networks Product Information; (vi) property

( 7 )



--------------------------------------------------------------------------------



 



furnished by Nortel Networks pursuant to Section 16; and (vii) such information,
technology, processes, or other methods developed or arising out of Services
funded by Nortel Networks under this Agreement.
“Flextronics System” means all software and systems used by Flextronics in the
performance of this Agreement.
“Force Majeure” means all acts or events beyond the reasonable control of a
Party. This definition shall not include any act or event that would have been
prevented, or the effects of which would have been substantially mitigated, by
implementation of a Business Continuity Plan in accordance with best practices
in the logistics industry for telecommunications and electronics products by
Flextronics as required under Section 10.1, unless Flextronics demonstrates that
it has made a good faith effort to implement such a plan. For clarity, the
following will be considered an event of Force Majeure: an act of God, act or
decree of governmental or military bodies, strike, lock-out, fire, casualty,
flood, earthquake, war, epidemic, destruction of logistics facilities, riot,
insurrection; provided however a Party’s failure to resolve its own labour
difficulties such as strike or lock-out shall only be considered an event of
Force Majeure if that Party (i) has included specific action plans related to
strikes and lock-outs in its Business Continuity Plan (ii) is in compliance with
fair labour practices under the law of the applicable jurisdiction, and
(iii) has made commercially reasonable efforts to resolve such labour
difficulties.
“Freight and Duty” means the cost of freight and duty in respect of the delivery
of Materials from the Delivery Facility to the applicable Delivery Location.
“Government Entity” means any federal, provincial, state, municipal or other
governmental authority, domestic or foreign, or any entity exercising executive,
legislative, judicial, regulatory or administrative function of government.
“Intellectual Property Rights” means all patents, copyrights, trade secrets and
other proprietary rights related to the Nortel Company Product Information.
“Materials” includes both products manufactured by Flextronics pursuant to the
MCMSA and material purchased by Flextronics on behalf of Nortel Networks.
“Materials Purchase Price” has the meaning given to the term “Price” in the
MCMSA.
“MCMSA” means the Amended and Restated Master Contract Manufacturing Agreement
dated June 29, 2004, between NNL and Flextronics with respect to manufacturing
services to be provided to Nortel Networks relating to the products specified
therein.
“Nortel Company” means NNL or a Subsidiary of NNL.
“Nortel Networks” means NNL or, as applicable, any Nortel Company that has
become a Party to this Agreement by issuing an Order, a Blanket Purchase Order
or an Order for Materials under this Agreement.

( 8 )



--------------------------------------------------------------------------------



 



“Nortel Company Inventory” means Materials held and managed by Flextronics but
owned by Nortel Networks.
“Nortel Company Product Information” means all know-how, processes and
procedures, product architecture, specifications, designs, design information,
drawings, artwork, manufacturing information and data, circuit schematics,
stocklists, assembly drawings, drill data, wiring diagrams, functional
schematics, piece part drawings (magnetics, sheet metal and cable assembly),
tooling and test routines, programs and data, any other information and
materials, functional description and technical or business information or data,
computer programs, technology, inventions, discoveries, techniques, which may be
disclosed orally, visually, in writing, in machine recognizable form or in any
other fixed form relating to Materials and required for the delivery of the
Services.
“Nortel Company Proprietary Information” means:

  a)   Programs;     b)   Nortel Company Product Information;     c)  
technology, designs or other information that enjoy issued or pending statutory
proprietary protection, including patents, copyrights, waivers of moral rights,
mask work rights or integrated circuit topography registrations, industrial
design registrations or design patents but not trade-marks or other indicia of
origin;     d)   confidential or non public business information including
without limitation, ideas, formulae, plans, proposals, designs, schematics,
drawings, flow charts, product and process specifications, trade secrets, know
how, technical data, algorithms, databases, and technical reports, and customer,
marketing and financial information;

embodied in any form or medium and owned or developed by or on behalf of a
Nortel Company or acquired from its licensors with rights to disclose or
sublicense that pertains to a Nortel Company’s business, including products and
their design, manufacture, use and testing, systems, specifications and all
deliverables resulting from the Services, and Product Specific Inventions or any
Flextronics Proprietary Information.
“Nortel Networks Trade-Marks” mean words, designs, shapes, configurations,
guises or brands that serve as indications that the origin of packaging or
Materials is Nortel Networks and includes model numbers and product designations
as used both internally and externally on the packaging or Materials or in
conjunction with their sale or other distribution.
“Operations” means those certain telecommunication, product assembly,
integration and test activities and repair activities (including the management
or purchasing and other procurement activities and customer order fulfillment
activities) that Nortel Networks is transferring to Flextronics pursuant to the
Asset Purchase Agreement.

( 9 )



--------------------------------------------------------------------------------



 



“Order(s)” means either the “hard copy” document or EDI used by Nortel Networks
to order Services under this Agreement. For purposes of this Agreement, a
reference to an Order shall include a Blanket Purchase Order.
“Order(s) For Materials” means an order placed by Nortel Networks to Flextronics
for the purchase of Materials.
“Order Fulfillment” means the preparation of Materials for shipment, including
all applicable documentation, in accordance with the provisions of this
Agreement.
“Party” means either Nortel Networks or Flextronics and “Parties” shall mean
both Nortel Networks and Flextronics.
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Government Entity.
“Price” means the price paid by Nortel Networks to Flextronics with respect to
any applicable Services provided under this Agreement, as such amount is defined
in Section 9.1.
“Product Specific Inventions” means Flextronics innovations, improvements, ideas
or features relating to or incorporated into the Materials, but not including
any such innovations, ideas or feature relating solely to the material movement
of the Materials.
“Programs” means software used or retained for use in the provision of Services,
in whatever form, including that which is ROM resident, listings, flowcharts,
logic diagrams, operating instructions, and any other related documentation.
“Replacement Value” means the cost to Nortel Networks of replacing property
furnished to Flextronics pursuant to Section 16 of this Agreement.
“SCO” or “Service Change Order” means a direction in the form of a service
change order to make a change to Services.
“Service Change Impact Form” means the form to be completed by Flextronics in
response to a proposed change to the Services, which form shall contain, at a
minimum, an estimate of the time necessary to complete the change and the
increase or decrease, if any, in the Price of the relevant Services.
“Service Exhibits” means, collectively, Exhibit “1-A” – Freight, Duty and
Delivery Services, Exhibit “1-B” – Logistics Operations Services, and Exhibit
“1-C” – Management of Third Party Service Providers.
“Services” means transportation and logistics services (which services are
currently being provided by Nortel Networks’ internal staff or by certain third
party providers) relating to the material movement of Materials to an applicable
Delivery Location, such services as more particularly described in the Service
Exhibits.

( 10 )



--------------------------------------------------------------------------------



 



“Shared Services Agreement” means the Shared Services Agreement entered into
between NNL and Flextronics as of the Effective Time.
“Shipping Date” means the date when Materials are tendered by Flextronics to a
carrier at the Delivery Facility for shipment to the Delivery Location.
“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) directly or indirectly owns more than fifty percent (50%)
of the issued and outstanding equity securities or securities convertible into
such securities or has the power to vote or direct the voting of sufficient
securities to elect a majority of the directors.
“TDI” means technical data interchange by electronic means.
“Term” has the meaning set forth in Section 1.6.
“Virtual System House Agreement” or “VSHA” has the meaning set forth in the
MCMSA.
“Year” means any twelve month period following the Commencement Date or annual
anniversary of the Commencement Date.
“Year One” means the twelve months following the Commencement Date.
“Year Two” means the twelve months following the first anniversary of the
Commencement Date.
“Year Three” means the twelve months following the second anniversary of the
Commencement Date.
“Year Four” means the twelve months following the third anniversary of the
Commencement Date.
Section 1
SCOPE OF THE RELATIONSHIP

1.1   Expectations

Nortel Networks and Flextronics will collaborate to provide a variable cost
infrastructure to deliver Materials to Customers.

1.2   Information Access

Flextronics will have access to the Nortel Networks Product Information, to the
extent it is relevant for the provision of the Services. To enable Flextronics
to perform the Services Nortel Networks shall provide relevant information
reasonably required by Flextronics.

( 11 )



--------------------------------------------------------------------------------



 



1.3   Commitments and Obligations

Nortel Networks shall maintain a central Contact Centre to which Customers shall
be instructed to contact Nortel Networks regarding the provision of Services.
During the Term of this Agreement, and provided Flextronics is not in material
breach of this Agreement, Nortel Networks agrees to purchase from Flextronics [•
].
Flextronics covenants and agrees to perform the Services in accordance with
terms of this Agreement and in accordance with Nortel Networks workmanship
standards as set out in this Agreement and any Exhibits attached hereto or any
more stringent standard indicated herein or mutually agreed to at a later date.

1.4   Competitiveness

If Flextronics fails to remain Competitive with its competitors with respect to
the Services, then Nortel Networks may source such Service from another
supplier. Notwithstanding the foregoing, Nortel Networks will not transfer the
Service if Supplier becomes Competitive within forty-five (45) days from
notification by Nortel Networks that Supplier has failed to remain Competitive,
as defined below. For the purposes of this Section, “Competitive” means terms
and conditions taken as a whole that are more favourable to Nortel Networks, as
determined in a “bona fide benchmarking” exercise or as provided in a bona fide
quote from a third party considering price, service quality, delivery interval,
service commitments, and other criteria identified by Nortel Networks in writing
to Flextronics. A “bona fide benchmarking exercise” shall be considered to be
one performed by an independent recognized benchmarking firm which is
(i) selected by Nortel Networks from those companies which are regularly engaged
in the logistics industry, or other consultant as agreed between the Parties,
(ii) is not a competitor of Flextronics and (iii) which has executed a
non-disclosure agreement reasonably satisfactory to Flextronics. All fees and
charges paid to such benchmarking firm shall be borne by Nortel Networks, and
such fees and charges shall not be contingent upon reaching a conclusion
favourable to Nortel Networks. Each Party shall have the opportunity to advise
the benchmarking firm of any information or factors that it deems relevant to
the conduct of the benchmarking, with the intention of providing an “apples to
apples” comparison, so long as such information is disclosed to the other Party.
The benchmarking firm shall provide the written reports and the core data
resulting from the benchmarking to both Nortel Networks and Flextronics,
including the factors actually used to perform the benchmarking, data on
participants and confidence factors related to the accuracy of the data and the
benchmarking methodology. Flextronics will be entitled to challenge the accuracy
of the results of the benchmarking exercise pursuant to the Issue Resolution and
Escalation Process.

1.5   Structure of the Agreement

This Agreement sets out the terms and conditions of the relationship between
Nortel Networks and Flextronics and the Services to be performed by Flextronics
pursuant to this Agreement and the terms of performance of such Services by
Flextronics. Each Order, or Blanket Purchase

( 12 )



--------------------------------------------------------------------------------



 



Order issued to Flextronics shall create rights and obligations between the
Nortel Company which issues the Order and Flextronics. No Nortel Company shall
be liable to Flextronics for performance of any obligation by another Nortel
Company arising in connection with this Agreement.
This Agreement shall continue to apply to an Order issued during the Term until
all obligations provided for in this Agreement are performed. Notwithstanding
that an Order does not refer to this Agreement, any Order issued by a Nortel
Company during the Term shall be deemed to have been issued pursuant to this
Agreement unless the Parties expressly agree in writing to the contrary. In the
event of any conflict or inconsistency between the terms of this Agreement and
any other document ancillary or relating thereto, the following order of
precedence shall apply, but only to the extent of an express conflict or
inconsistency: (1) this Agreement and Exhibits, (2) Order(s), (3) Blanket
Purchase Order(s), and (4) Orders for Materials and related schedules as
applicable to the particular Delivery Facility.

1.6   Term

This Agreement shall commence on the Effective Date and continue until
terminated in accordance with this Agreement (the “Term”). Either Party may
deliver a notice for termination for convenience to take effect [• ] following
such notice; provided however, that no such notice may be delivered before a
date that is [• ] before the fourth anniversary of the Commencement Date.
Section 2
GOVERNANCE PROCESS

2.1   Transition Planning

The Parties will mutually agree to meet to discuss transition planning in
respect of the Services as frequently as is required, regarding the delivery of
the Services. Such discussions shall consider the terms of any transition
implementation plans developed by the Parties.

2.2   Strategic Governance

Nortel Networks and Flextronics shall meet quarterly at a management level to
exchange and align business strategies around the following areas:

(a)   Quarterly Business Reviews. The Parties shall conduct quarterly business
reviews that are strategic and global in nature, to include but not limited to:
consolidated global report card performance, total business and Nortel Networks
business trends, key financial indicators, process improvements, significant
technology trends and advancements, organizational alignments, cost to market,
time to market, foot print, and trends.

(b)   Cost Reduction Opportunities. The Parties shall discuss cost reduction
opportunities (in addition to those opportunities previously identified by the
Parties), and Flextronics shall identify such opportunities including savings in
the areas of transportation management, supply chain optimization, freight, duty
and logistics operating costs, warehousing

( 13 )



--------------------------------------------------------------------------------



 



    rationalization/labour and such other factors as the Parties may determine
from time to time.

(c)   Performance Metrics and Report Card. The Parties shall use as a guideline
the criteria for performance excellence as set forth in Exhibit “2”.

2.3   Operations Governance

Nortel Networks and Flextronics shall:

(a)   Dedicate business management teams to provide consistent and efficient
responses to mutually agreed upon goals and requirements.

(b)   Create a process to communicate about and resolve issues promptly and to
drive continuous improvement of the day-to-day operation.

(c)   Comply with all reporting and meeting requirements, including collecting
and reporting report card metrics, as provided in Exhibit “2” of this Agreement.

(d)   Upon reasonable advance written notice, provide open book access for
Nortel Networks at Flextronics’ premises to resources, documents, records,
databases and any other information that is not in violation of any third party
agreements of confidentiality and is relevant to Nortel Networks’ cost
management, including but not limited to, information relating to “On-going Cost
Reduction”, “Incremental Cost Reduction” and continuous improvement, as more
fully described in Section 9 and Exhibit of this Agreement. Each Party hereby
covenants and agrees that it shall keep confidential all information gathered in
the open book process, including not disclosing such information directly or
indirectly to any competitor or supplier of the disclosing Party, all subject to
the provisions of Section 20. Any breach of the preceding sentence shall be
considered to be a material breach of this Agreement.

2.4   Monthly Operations Reviews

Flextronics and Nortel Networks shall conduct monthly operations reviews of the
business performance, processes and procedures of both Flextronics and Nortel
Networks (i) at each applicable Delivery Facility; (ii) from each Delivery
Facility to each applicable region; (iii) by individual region; and (iv) at the
Customer level, with the intent to improve the overall supply chain performance.
The review shall include, at a minimum, performance measurements of quality,
delivery, Customer satisfaction, corrective and preventive actions, costs,
capacity, supply constraints, intervals, actual versus forecasted demand,
innovations and cost reductions for the Services.

2.5   Resources for Service Support

Throughout the Term of this Agreement, Flextronics shall provide the Services in
accordance with the terms of this Agreement. Flextronics shall maintain
sufficient resources for the purposes of achieving the strategic management of
the Services.

( 14 )



--------------------------------------------------------------------------------



 



Section 3
ORDERING AND DELIVERING

3.1   Blanket Purchase Orders

Nortel Networks may issue either; (i) an Order; or (ii) a Blanket Purchase Order
to Flextronics for Services. There shall be no minimum Order quantity.

3.2   Acceptance of Orders

Flextronics shall accept any Order issued by Nortel Networks for the Services
under this Agreement.

3.3   INTENTIONALLY LEFT BLANK

3.4   Issuance of Orders via EDI

If Nortel Networks uses EDI to issue an Order, such transaction shall be carried
out in accordance with the provisions set forth in Exhibit “26” of the MCMSA.
Section 4
RISK OF LOSS

4.1   Risk of Loss

Flextronics shall deliver Materials to the named destination duty unpaid as
defined by ICC Incoterms 2000 (“DDU”). For only those countries listed in
Exhibit 22 of the MCMSA, Nortel Networks may require Flextronics to deliver
Materials to the named destination duty paid as defined by ICC Incoterms 2000
(“DDP”). If Nortel Networks requests a delivery term other than (i) DDU or
(ii) DDP to the countries listed in Exhibit 22 of the MCMSA, the Parties shall
agree upon this delivery term and written confirmation of this agreement shall
govern in the case of a conflict with a delivery term stated on the applicable
Order for Materials. Risk of loss will pass to Nortel Networks pursuant to the
applicable Incoterms, determined as stated herein, or as otherwise required by
Nortel Networks.
If Nortel Networks or a Customer returns Materials, risk of loss, damage or
theft for such Materials shall pass to Flextronics when the Materials are
delivered to Flextronics’ or Flextronics’ subcontractor’s premises.

4.2   Title

For Orders for Materials that are shipped from Flextronics’ Delivery Facility to
a named destination within the same country, title shall pass to Nortel Networks
upon delivery to the named destination. For Orders for Materials that are
shipped from Flextronics’ Delivery Facility

( 15 )



--------------------------------------------------------------------------------



 



to a named destination in a different country, title shall pass to Nortel
Networks immediately prior to importation into the country specified in the
named destination.
Nortel Networks may make a written request that title pass to it at a point
other than as outlined above. Flextronics shall comply with such request
provided that the revised transfer point is no later in the delivery process
then the relevant points stated above.
For returns that are shipped from Nortel Networks or a Customer to Flextronics’
or Flextronics’ subcontractor’s premises within the same country, title shall
pass to Flextronics upon delivery to the agreed upon destination. For returns
that are shipped from Nortel Networks or a Customer to Flextronics’ or
Flextronics’ subcontractor’s premise in a different country, title shall pass to
Flextronics immediately prior to importation into the country specified in the
named agreed upon destination.
Section 5
DELIVERY PROCESS

5.1   Delivery Method

Flextronics shall deliver the Materials in the manner set forth in Exhibit “1-A”
and Exhibit “1-B”.

5.2   Packaging, Labelling and Nortel Networks Trade Marks

Materials shall be packaged and labeled in accordance with Nortel Networks’
packaging standards as more particularly set forth in Exhibit “1-B” and shall be
consistent with the provisions of Section 19.3 of this Agreement.
Notwithstanding anything to the contrary in Exhibit “1-B”, Flextronics shall not
apply to or display on the packaging, shipping documentation or any other
identifiable medium any of Flextronics’ trade-marks or other markings without
the express written permission of Nortel Networks, which may be withheld in its
absolute discretion. Nothing in this Agreement shall be taken to grant expressly
or by implication a license to Flextronics to use Nortel Networks trademarks. To
enable Flextronics to comply with these requirements Nortel Networks shall
provide information to Flextronics with regard to the current practices and
guidelines, as of the Effective Date, in which Materials are to be properly and
sufficiently prepared, packed, stowed labeled and/ or marked, and that the
preparation, packing, stowage, labeling and marking are appropriate to any
operations or transactions affecting the Materials and the characteristics of
the Materials in compliance with any statutory regulations or official or
recognized standards. Within three months of the Effective Date, Flextronics
shall review, and revise as required, all practices and guidelines to ensure
Materials are properly and sufficiently prepared, packed, stowed labeled and/ or
marked, and that the preparation, packing, stowage, labeling and marking are
appropriate to any operations or transactions affecting the Materials and the
characteristics of the Materials in compliance with any statutory regulations or
official or recognized standards. Nortel Networks shall be obliged to cooperate
with Flextronics in order to enable Flextronics to meet the objectives of this
Section 5.2.

( 16 )



--------------------------------------------------------------------------------



 



Section 6
MATERIALS MANAGEMENT PROCESS

6.1   Delivery Facility

Flextronics shall only deliver Materials from the Delivery Facilities initially
agreed to by Flextronics and Nortel Networks, and Flextronics shall not change
such Delivery Facilities without Nortel Networks’ prior written consent such
consent shall not be unreasonably withheld by Nortel Networks.

6.2   Flextronics Management Services

Flextronics shall perform material and supplier management services and
activities consistent with the Services described in the Service Exhibits and
any other related services the Parties agree to perform. Notwithstanding the
foregoing, Nortel Networks reserves the right to require Flextronics to provide
for specific Customer requirements in accordance with Section 1.11 of Exhibit
“1-B”.

6.3   Warehousing

Flextronics shall deal with all Materials in accordance with the warehousing
standards as set out in Section 1.1 of Exhibit “1-B”.

6.4   Management of Third Party Contracts

Flextronics agrees that pursuant to the terms of the Asset Purchase Agreement,
Nortel Networks will assign to it and Flextronics will assume all performance
and financial obligations in connection with all contracts or other documented
agreements relating to assets, facilities or Services to which Nortel Networks
is a party and which contracts or other documented agreements relate to the
delivery of the Services. However, this Agreement shall not constitute an
agreement to assign any contracts or other documented agreements if any
assignment or attempted assignment of the same without the consent of the other
party would (i) constitute a breach thereof or otherwise not be permitted under
applicable law or environmental law, (ii) increase any obligation of Nortel
Networks thereunder, or (iii) create any additional obligation of Nortel
Networks thereunder (the “Non-Assignable Contracts”), such Non-Assignable
Contracts being those contracts listed in Exhibit “4”. Nortel Networks shall,
prior to and after the Effective Date, use its commercially reasonable efforts
(it being understood that such efforts shall not include any requirement of
Nortel Networks or any of its Affiliates to pay money, commence any litigation,
or offer or grant any accommodation, financial or otherwise, to any third
party), and Flextronics shall cooperate in all reasonable respects with Nortel
Networks to obtain all consents and waivers and to resolve all impracticalities
of assignments or transfers necessary to convey any Non-Assignable Contracts to
Flextronics. If any such Non-Assignable Contracts are not able to be assigned or
transferred (whether because a consent in respect of any Non-Assignable
Contracts could not be obtained or otherwise), (i) Nortel Networks shall use its
commercially reasonable efforts (it being understood that such efforts shall not
include any

( 17 )



--------------------------------------------------------------------------------



 



requirement of Nortel Networks or any of its Affiliates to pay money, commence
litigation, or offer or grant any accommodation, financial or otherwise, to any
third party) to provide or cause to be provided to Flextronics, to the extent
permitted by applicable law or environmental law, the benefits of any such
Non-Assignable Contracts; (ii) Nortel Networks shall (to the extent Flextronics
has undertaken the responsibilities thereunder) promptly pay or cause to be paid
to Flextronics all monies received by Nortel Networks or any of its Affiliates
with respect to any such Non-Assignable Contracts; (iii) Flextronics shall
perform and discharge on behalf of Nortel Networks all of Nortel Networks’
debts, liabilities, obligations or commitments, if any, thereunder, and subject
to and in accordance with the provisions thereof; and (iv) Flextronics shall be
responsible for directing the third parties in performing the Services. In this
circumstance, Flextronics shall be responsible for any additional financial
liabilities caused by an error or omission of Flextronics in directing the third
parties under the Non-Assignable Contracts. On any Non-Assignable Contract where
the third party is unwilling to provide loss and damage coverage at least
equivalent to that provided to Nortel Networks under the Non-Assignable
Contract, for Materials held by the third party, Flextronics shall be entitled
forthwith to transfer the Materials to another site provided that this transfer
does not cause a reduction in service or increased costs to Nortel Networks.
6.4.1 Where Nortel Networks has financial obligations in connection with
contracts or other documented agreements relating to assets, facilities or
Services to which Nortel Networks is a party for the performance of Services
contemplated under this Agreement with a third party and in the event that
Flextronics pursuant to such contracts or other documented agreements becomes
liable to discharge the financial obligations contained therein to any third
party due to a mutual decision by the Parties to terminate the relevant contract
or other documented agreement, then Nortel Networks shall have an obligation to
pay Flextronics a sum equal to the financial obligation required to be
discharged by Flextronics. Any sums due and not recovered under this Section may
be recovered by Flextronics from Nortel Networks as a debt. The Parties hereby
intend that this obligation shall survive the termination of this Agreement and
will remain in effect until fulfilled.
Section 7
CHANGE MANAGEMENT

7.1   Joint Change Management Process

Either Party may propose in writing a change to the Services, pursuant to the
procedures set out below:

  7.1.1   Flextronics Proposal

In the event Flextronics has created a Service Change Order (“SCO”), Nortel
Networks shall provide an acknowledgement in writing within ten (10) Business
Days as to whether Flextronics is required to prepare and provide Nortel
Networks with a SCO Form. If Flextronics is required to prepare and provide
Nortel Networks with a SCO Form, Nortel Networks shall, upon receipt of such SCO
Form, promptly determine if it will agree to go forward with the change. If
Nortel Networks agrees to have the change

( 18 )



--------------------------------------------------------------------------------



 



implemented, the Parties shall negotiate any open issues, including additional
liability that shall be identified on a revised SCO Form, and set the
implementation date. Nortel Networks shall not pay charges unless specifically
identified by Flextronics on the SCO Form and agreed to by Nortel Networks
within ten (10) Business Days. Flextronics and Nortel Networks shall each pay
their own costs associated with the assessment and implementation of the change
to the Services. Nortel Networks may not unreasonably withhold consent to a
proposed change.

  7.1.2   Nortel Networks Proposal

In the event Nortel Networks has created a SCO, Flextronics shall, within ten
(10) Business Days of receipt of Nortel Networks’ proposal, respond to such SCO
with a Service Change Impact Form that will include but not be limited to
information relating to cost and timeline. Upon receipt by Nortel Networks of
the Service Change Impact Form, Nortel Networks shall promptly determine if it
wishes Flextronics to implement the change. If Nortel Networks requires the
change to be implemented, the Parties shall negotiate any open issues, including
additional liability that shall be identified on a revised Service Change Impact
Form, and set the implementation date. Flextronics shall fully implement the SCO
and co-ordinate the activities of Flextronics’ sub-contractors, if necessary for
such implementation. Nortel Networks shall not pay charges unless specifically
identified by Flextronics on the original or the revised Service Change Impact
Form. Flextronics and Nortel Networks shall each pay their own costs associated
with the assessment and implementation of the change to the Services.

7.2   New Services

In the event that Nortel Networks desires to have additional services performed
that are materially similar to those Services covered by Exhibits 1-A, 1-B and
1-C (collectively, “New Services”), Nortel Networks may in its sole discretion
select to (i) perform such New Services itself; or (ii) enter into agreements
with third parties to perform such New Services provided that Nortel Networks
shall give adequate opportunity to Flextronics to submit a proposal for New
Services and provided the proposal is competitive and meets the other stipulated
requirements Nortel Networks shall give preference to a proposal from
Flextronics for New Services. In the event the Parties have agreed to the
provision of a New Service pursuant to the terms of a tender process, the New
Service shall become a “Service” and any relevant Schedules shall be updated
accordingly.
Section 8
QUALITY

8.1   Performance Metrics and Report Cards

  8.1.1   Report Card

Flextronics shall complete report cards, which shall be used as a method to
measure against the goals of quality, service and cost and shall deliver such
report cards to Nortel Networks on a monthly basis coinciding with the monthly
operations reviews provided

( 19 )



--------------------------------------------------------------------------------



 



for in Section 2.4. The metrics used to derive the report card scores and the
formats for the report cards shall be as set out in Exhibit “2”. Nortel Networks
reserves the right to review the report cards and to conduct a joint audit with
Flextronics to determine their accuracy.

  8.1.2   Breach of Performance Metrics

(i) Breach of Performance Metrics Leading to Termination
The failure of Flextronics to obtain performance results above a Passing Grade
on any of the performance metrics (as defined in the report cards as set out in
Exhibit “2”) on the Global Report Card in Table 1 of Exhibit “2” or on the
Regional Report Card (but only as it relates to North America and Europe, Middle
East and Africa regions) in Table 2 of Exhibit “2” with respect to an applicable
Service as a result of any act or omission within Flextronics’ Control and
Responsibility, [ • ], constitutes a material breach of Flextronics’ obligations
under this Agreement. Such a material breach shall entitle Nortel Networks, at
its discretion, to terminate this Agreement.
(ii) Breach of Performance Metrics Without Termination
The failure of Flextronics to obtain performance results above a Passing Grade
on any of the performance metrics (as defined in the report cards as set out in
Exhibit “2”) on the Regional Report Card (but only as it relates to the
Caribbean and Latin America, and Asia Pacific regions) in Table 2 of Exhibit
“2”, on the Delivery Facility Site Report Card in Table 3 of Exhibit “2”, or on
the Delivery Facility Site by Region Report Card in Table 4 of Exhibit “2” with
respect to an applicable Service as a result of any act or omission within
Flextronics’ Control and Responsibility, [ • ], constitutes a material breach of
Flextronics’ obligations under this Agreement. Such a material breach shall
entitle Nortel Networks, at its discretion, to perform the relevant Services
itself, engage a third party to perform the relevant Services, or direct
Flextronics on how specifically the relevant Services should be performed.

  8.1.3   Transition Period Performance

Nortel Networks acknowledges that Flextronics’ ability to perform its
obligations at the Effective Date under the attached Exhibits is dependent upon
Flextronics ability to engage certain Nortel Networks current 3PL providers to
continue to perform the Services defined in this Agreement at the metric levels
required in Exhibit 2. In addition, as it relates to Class A returns activity,
Flextronics’ ability to perform its obligations at the Effective Date is
dependent upon Nortel Networks timely transfer of the necessary Nortel Networks’
equipment, information, processes and personnel, to satisfy the requirements set
forth in the Exhibit 1-B, Section 1.7.

( 20 )



--------------------------------------------------------------------------------



 



Nortel Networks agrees to provide all reasonable assistance to Flextronics
including the assignment of certain agreements and, as appropriate, the
facilitation of discussions with other third parties that Flextronics desires to
engage, to assist Flextronics in gaining the capability to deliver the Services
in accordance with the stipulated service levels.
Except where indicated in the relevant Service Exhibit, Flextronics shall be
obligated to deliver all of the Services as of the Effective Date, provided
however that during the four (4) month period after the Effective Date, Nortel
Networks shall not use any breachable metric measured during this 4 month period
to terminate this Agreement pursuant to section 8.1.2 of this Agreement for
Breach of Performance Metrics unless the breach of the performance metric is
solely attributable to an action of Flextronics.
To the extent that during this four month period Flextronics is able to
demonstrate that any of the service levels were not achieved prior to the
Effective Date, then Flextronics shall be excused from achieving the service
level. In this circumstance, the Parties agree to meet and negotiate in good
faith a timeline for achieving the service level including any associated cost
issues and to amend the relevant Exhibit/s to reflect the agreed resolution.
If subsequent to the agreed timeline to achieve the required service level,
Flextronics still cannot achieve the required service level then,
notwithstanding the commitments and obligations in Section 1.3 of this
Agreement, Nortel Networks shall be permitted to arrange for the Services from
another service provider or provide the Service itself until Flextronics is able
to reasonably demonstrate that Flextronics can achieve the required service
level.

8.2   Industry Standards

If in existence on the Effective Date, Flextronics agrees to maintain the
industry standards set out below. If Nortel Networks requires Flextronics to
implement an industry standard not certified on the Effective Date, Flextronics
will pursue such standard, subject to the mutual agreement of the Parties on the
associated costs.

(a)   ISO 14001 and ISO 9001 compliance at Delivery Facilities;   (b)  
applicable TL9000 requirements requested by Nortel Networks;   (c)   effective
assessments and corrective/preventive actions in respect of processes;   (d)  
effective assessments and corrective/preventive actions in respect of quality
audits;   (e)   senior management reviews are undertaken to discuss quality
across all processes.

( 21 )



--------------------------------------------------------------------------------



 



8.3   Source Inspection

Nortel Networks may perform source inspections of means and processes at any
Delivery Facility or subcontractor facility (if applicable) whenever Nortel
Networks decides it is necessary. The source inspection shall be conducted
during normal business hours and with reasonable prior written notice to
Flextronics.

8.4   Service Quality

(a)   Flextronics covenants and agrees to maintain a level of quality with
respect to workmanship, testing and packaging processes that shall result in the
achievement of the performance metrics as specified in Exhibit “2”, measured on
a monthly basis. For any breach of a performance metric, Flextronics shall
provide to Nortel Networks (a) a root cause analysis, (b) an action plan
detailing corrective actions required and (c) the action register showing the
status of the action plan.

(b)   For each Delivery Facility, Flextronics will develop a quality performance
program no less stringent than the standards currently in place in the relevant
delivery facility of Nortel Networks. Flextronics’ compliance with these
standards will be measured monthly pursuant to Exhibit “2”.

(c)   Nortel Networks may notify Flextronics in writing if Flextronics has
failed to meet the requirements set forth in either subsection (a) or (b) above.
If, during the Term, NNL so notifies Flextronics in each of three
(3) consecutive months, Flextronics shall be deemed to be in material breach of
this Agreement.

Section 9
SERVICE COST MANAGEMENT PROCESS

9.1   Prices for Services

The Parties agree that Nortel Networks’ cost for Services will be variable in
nature. The Price for Services shall be calculated in accordance with the
following methods:

  (a)   Cost Method for Services in Exhibit “1-A”. The Price for the Services in
Exhibit “1-A” in or before Year 1 shall be equal to the [• ]. The Price for the
Services in Exhibit “1-A” in or before Year 1 shall be adjusted on an ongoing
basis to reflect any Ongoing Cost Reductions as defined in section 9.6.2 below.
In or before Year 1, if no Nortel Networks rate exists for a given lane and
service level then Flextronics will charge Nortel Networks the [• ] for the
relevant lane and service level.         In Year 2, Year 3, Year 4, and any Year
thereafter during which this Agreement continues in force the Price for the
Services in Exhibit “1-A” shall be the [• ]. For the purpose of this clause,
“Actual Flextronics Costs” means the actual costs exclusive of rebates paid by
Flextronics to provide the Services. Notwithstanding

( 22 )



--------------------------------------------------------------------------------



 



      the preceding, should [• ] in Year 2, Year 3, and Year 4 not be at least
equal to or lower than the Price at the end of Year 1, then Flextronics shall
charge Nortel Networks the Price in effect at the end of Year 1.        
Additionally, in or before Year 1, Year 2, Year 3, Year 4, and any Year
thereafter during which this Agreement continues in force, Flextronics shall be
permitted to pass on to Nortel Networks any temporary industry surcharges that
are assessed against Nortel Networks shipments. Flextronics shall only be
entitled to recover their actual costs as they relate to Nortel Networks
shipments and no Margin shall apply. These surcharges should be identified as
separate charges and shall only apply as long as the industry surcharge exists.

  (i)   Flextronics must obtain Nortel Networks written approval prior to making
any changes to the delivery of Services that will cause an increase in cost by
more than [• ], unless such change in cost is related to an increased volume of
Services to be provided. Flextronics shall not make changes that cause an
increase in the Price for the Services unless those increased costs are to offer
new services or are offset by reduced Material Purchase Prices in the MCMSA.

  (b)   Cost Method for Services in Exhibit “1-B”: The Price for the Services in
Exhibit “1-B” form part of the Materials Purchase Price.     (c)   Cost Method
for Services in Exhibit “1–C”: As of the Effective Date, the Parties agree that
the Services in Exhibit “1-C” will be provided by a third party. The costs for
the Services provided by that third party will be paid directly by Nortel
Networks. If, after the Effective Date, Nortel Networks desires Flextronics to
provide certain of the Services described in Exhibit “1-C”, and Flextronics and
Nortel Networks agree that Flextronics should begin to deliver all or part of
the Services described in Exhibit “1-C”, Nortel Networks agrees to pay
Flextronics for agreed to costs associated with Flextronics providing those
Services [ • ].

9.2   Payment, Taxes and Duties

  9.2.1   Invoices

After the Services in Exhibit “1-A” have been performed, Flextronics shall issue
invoices every other week in the currency specified in an Order net of any
discounts or initial overpayments made by Flextronics to Flextronics’
sub-contractors. If Actual Flextronics’ Costs are paid by Flextronics in a
currency other than that which Flextronics will be invoicing Nortel Networks,
then Flextronics shall use the Currency Conversion factor to calculate the
invoice. Nortel Networks shall be credited for any amounts resulting from audits
which result in lower costs after initial invoices are issued by Flextronics. On
each invoice submitted to Nortel Networks, Flextronics will reference the
appropriate Order.

( 23 )



--------------------------------------------------------------------------------



 



Flextronics agrees not to assess any applicable excise tax, sales tax, goods and
services tax, value added or similar taxes where Nortel Networks furnishes
Flextronics a tax exemption certificate, a certificate of authority, a direct
pay permit and/or any equivalent acceptable to the applicable taxing authority.
Nortel Networks shall withhold any applicable withholding tax from payments made
to Flextronics pursuant to this Agreement. To assist Flextronics in obtaining
any tax credits for the amounts withheld, Nortel Networks shall promptly provide
Flextronics with such evidence as may be reasonably required by the applicable
taxing authorities to establish that such withholding tax has been paid.
The Parties shall co-operate with each other to minimize the amount of tax
payable pursuant to this Agreement in accordance with applicable laws. Each
Party shall provide the other Party or any other Person with any certificates,
tax numbers, supplier invoices or any other documents, which may reduce the
taxes payable by a Party or entitle a Party to recover taxes paid.

  9.2.2   Payment

Payment shall be made net [• ] from the date of the invoice. In the event that
payment of the invoice has not been made by the due date and Flextronics cannot
provide a proof of delivery of said invoice, then Nortel Networks shall not be
considered in breach of this Agreement.
The Parties will agree to an accounts payable/accounts receivable process to
proactively resolve any payment and invoicing issues in a timely manner.
Nortel Networks may deduct any undisputed credit due and owing it, upon approval
of Flextronics. Payment shall be made in the currency of the invoice issued by
Flextronics. Nortel Networks shall pay by wire transfer in the jurisdictions
where this is possible.
Nortel Networks shall identify any dispute with respect to an invoice within
thirty (30) days of its receipt of such invoice.
[• ]

9.3   Financial Review and Targets

Flextronics shall review quarterly as part of the quarterly business reviews
described in Section 2.2(a) [• ]. As part of such review, Flextronics shall
provide key financial performance reports as detailed in Exhibit “3”.

( 24 )



--------------------------------------------------------------------------------



 



9.4   Forecasting

Flextronics shall present its forecasted expenditure plans that relate to the
Services, with the relevant cost quotes and budget for Services, quarterly to
Nortel Networks. The forecasted expenditures for Services expenses shall be
categorized by Delivery Facility. Freight expenditure forecasts will be based on
forecasted demand as provided by Nortel Networks. Flextronics shall not be
required to provide forecasts that extend beyond the term of those forecasts
provided by Nortel Networks.
Current forecasts will be submitted for the current quarter plus two quarters in
the future. An operations budget will be itemized by categories outlined in
Exhibit “3”. Flextronics’ freight and duty budget forecast will be categorized
by items including, but not limited to: (i) Nortel Networks region; (ii) Nortel
Networks leadership category or business unit; and (iii) Delivery Facility. The
freight and duty budget will include estimates by transportation mode (air,
ground, sea) and service level (express, standard, deferred).

9.5   Audit

  (a)   Nortel Networks shall have the right, upon five Business Days notice, to
conduct a cost audit of the costs related to the Services. This may include the
audit of purchase orders, invoices, and financial records.     (b)   Flextronics
shall not be required to share any documents where doing so would be a violation
of any third party agreements of confidentiality.     (c)   Nortel Networks
shall have the right, upon five Business Days notice, to conduct a general audit
of performance related to the Services by Flextronics and the performance of
Flextronics’ sub-contractors. This may include, but is not limited to, site
visits, inspection of quality, warehouse management, material handling, and
financial processes and systems, and inspection of the business continuity
policy and its implementation.     (d)   Flextronics shall provide Nortel
Networks access and assistance to premises, facilities, employees, process
documentation, business records, financial records, suppliers, contracts and
agreements with suppliers, and other relevant information and documentation.    
(e)   Nortel Networks and Flextronics will each bear their own costs related to
the audit except where the audit reveals that Flextronics is materially in
breach of it obligations under the Agreement. In this case, the Flextronics will
reimburse Nortel Networks immediately (being not more than two (2) Business
Days) for its reasonable audit expense plus any amounts charged to Nortel
Networks incorrectly. In the case where Flextronics has invoiced Nortel Networks
by five thousand dollars more than it should have, Flextronics in addition to
refunding any overcharge shall also be liable for Nortel Networks reasonable
audit expenses.

( 25 )



--------------------------------------------------------------------------------



 



  (f)   Each Party hereby covenants and agrees that it shall keep confidential
all information gathered in this audit process, including not disclosing such
information directly or indirectly to any competitor or supplier of the
disclosing Party.

Flextronics shall promptly remedy any non-compliance with its obligations under
this Agreement, which is revealed by the audit.

9.6   Cost Reduction with respect to Services described in Exhibit “1-A”

The Parties agree that one of Flextronics’ primary goals is to reduce costs
while ensuring delivery of the Services at or above the performance standards
set out in this Agreement. At the end of Year 1, Year 2, Year 3, Year 4, and any
Year thereafter during which this Agreement continues in force, Flextronics
shall demonstrate to Nortel Networks the achievement of cost reductions related
to the Services in Exhibit “1-A” through a manual reconciliation exercise
whereby each program is assessed to determine the extent of the cost reduction.
Additionally, the model described in Schedule “A” to Exhibit “3” shall be used
to measure the achievement of cost reductions related to the Services in Exhibit
“1-A” at an aggregate level. At the end of each quarter, Flextronics covenants
and agrees to provide to Nortel Networks all data related to the manual
reconciliation exercise and the information required to complete the model
described in Schedule “A” to Exhibit “3” in preparation for the cost reviews
described in Section 9.3, in a prompt manner.

  9.6.1   Intentionally left blank     9.6.2   On-Going Cost Reduction with
respect to Services described in Exhibit “1-A”

“On-Going Cost Reduction” or “OCR” means cost reduction that Nortel Networks
would have been able to achieve through its own efforts and through Nortel
Networks’ existing supply chain, had it retained the Operations. For greater
certainty, (i) OCR is the universe of cost reduction minus ICR (as defined
below) and (ii) OCR cannot be used to fulfill the ICR Commitment, as set out
below. “OCR Commitment” is equal to the cost reductions that Flextronics commits
to achieving based on the process defined below.
For Year 1, the Parties shall meet prior to the Commencement Date to discuss the
OCR Commitment for Year 1. Flextronics shall provide an OCR Commitment
applicable to the Services described in Exhibit “1-A”. OCR is calculated by [•
]. The programs that Flextronics agrees to implement to deliver the OCR in Year
1 are listed in Schedule “C” to Exhibit “3”. OCR programs with respect to the
Services in Exhibit “1-A” include, but are not limited to: mode and service
levels (air, ground, sea, express, deferred); transportation lanes;
efficiencies; Flextronics’ or Nortel Networks’ sub-contractor negotiations; and
direct ship.

( 26 )



--------------------------------------------------------------------------------



 



For each of Year 2, Year 3, Year 4, and any Year thereafter during which this
Agreement continues in force, the Parties shall meet ninety (90) days prior to
the start of the applicable Year to discuss the annually set OCR Commitment for
the upcoming Year. The purpose of these meetings is to provide an opportunity
for the Parties to brainstorm to identify the OCR programs for the upcoming Year
including but not limited to: business cases defining savings; head count;
investment; risk; timeframe; capital; and implementation schedule. The meeting
must produce an OCR Commitment for the applicable Year based on the OCR programs
identified by the Parties that Flextronics must achieve.
Additionally, at any time during the term of this Agreement, Nortel Networks or
Flextronics may propose other intra-year OCR programs that have not been
identified either in Schedule “C” to Exhibit “3” or during the annual joint OCR
planning sessions. The Parties agree to negotiate in good faith any OCR
Commitment and implementation timetable related to these additional OCR
programs.
If Flextronics is able to implement any OCR program prior to the implementation
date agreed to by the Parties such that the benefits of the cost reduction
program also begins to accrue prior to the planned implementation date, then
Nortel Networks agrees to share the incremental benefit of the early
implementation equally with Flextronics. In addition, if the OCR program yields
cost reductions during the first 90 days past the planned implementation date
greater than that agreed to by the Parties, then Flextronics shall be entitled
to the benefit of this greater than expected savings. [ • ].
If Flextronics does not achieve its annually set OCR Commitment for a given Year
such that the logistics costs have decreased by the applicable OCR Commitment
(as determined in the manual reconciliation process) then, at the end of the
respective Year, Nortel Networks shall be entitled, at its option, either (i) to
set-off such amount indicated below against the Price for Services; or (ii) to
require Flextronics to provide a certified cheque to Nortel Networks, equal to
the total Price for Services in Exhibit “1-A” for the applicable Year as defined
in section 9.1 (a) times (OCR Commitment (expressed as a percentage) minus
actual OCR achieved (expressed as a percentage) in applicable Year).
If Flextronics does not achieve its intra-year OCR Commitment for any additional
OCR program agreed to by the Parties such that the logistics costs have
decreased by the applicable OCR Commitment (as determined in the manual
reconciliation process) then at the end of the 12 month period following the
planned implementation date of any additional OCR program agreed to by the
Parties, Nortel Networks shall be entitled, at its option, either (i) to set-off
such amount indicated below against the Price for Services; or (ii) to require
Flextronics to provide a certified cheque to Nortel Networks, equal to the total
cost of the Exhibit “1-A” Services related to the OCR program times (OCR
Commitment (expressed as a percentage) minus actual OCR (expressed as a
percentage) related to the OCR program).

( 27 )



--------------------------------------------------------------------------------



 



Additionally Flextronics shall achieve Flextronics Freight OCR in Year 3 and
Year 4. “Flextronics Freight OCR” means that the Price for Services in Exhibit
“1-A” in Year 3 will be [ • ] than Price for Services in Exhibit “1-A“for Year
2, and Price for Services in Exhibit “1-A” in Year 4 will be [ • ] than Price
for Services in Exhibit “1-A” for Year 3. The Flextronics Freight OCR will be
measured by comparing the Price for Services in Exhibit “1-A“in the relevant
Year to the Calculated Flextronics Cost to provide the same Services. For
purposes of this clause, the “Calculated Flextronics Cost” is calculated by
applying the rates that Flextronics has in place with its suppliers in the
previous Year to each shipment made in relevant Year, using the same mode and
service level used by Flextronics for those same shipments. All temporary
industry surcharges shall be netted out of the costs.
[ • ].
Flextronics will pay all Flextronics’ costs associated with identification of
cost reduction opportunities.

Flextronics shall maintain lists of opportunities for On-Going Cost Reduction.
Flextronics shall, as part of its plan to reduce cost and continuously improve
processes, seek out other continuous improvement opportunities within the
logistics chain.

  9.6.3   Incremental Cost Reduction with respect to Services described in
Exhibit “1-A”

“Incremental Cost Reduction” or “ICR” means cost reduction that Nortel Networks
would not have been able to achieve, through its own efforts and/or its existing
supply chain, if it had retained the Operations. For greater certainty, (i) a
list of the programs which may be used by Flextronics to achieve ICR is set out
in Schedule “D” to Exhibit “3” (“ICR Programs”); and (ii) ICR cannot be used to
fulfill OCR Commitments in any Year. The ICR Programs generally relate to
reductions in the freight rates.
[ • ].
Flextronics shall track and report the achievement of the ICR Commitment. The
ICR Commitment in each of Year 2 and Year 3 will be measured by comparing the
Price for the Services in Exhibit “1-A” for the respective Year to the
Calculated Nortel Networks Cost to provide the same Services in that Year. For
purposes of this clause, the “Calculated Nortel Networks Cost” is calculated by
applying the rates that Nortel Networks has in place with its current suppliers
as of the Effective Date, minus all of OCR associated with those rates that has
been achieved up to the start of the relevant Year, to each shipment made in the
same Year, using the same mode and service level used by Flextronics for those
same shipments. All temporary industry surcharges shall be netted out of the
costs.

( 28 )



--------------------------------------------------------------------------------



 



  9.6.4   Other Cost Changes with respect to Services described in Exhibit “1-A”

The Parties recognize that there are variables that influence logistics costs
that fall outside of the control of those responsible for managing these costs.
These variables would include such things as product design changes (i.e.
product weighs less or more), sourcing decisions (i.e. may need to ship a
different distance or across boarders), etc. The Parties agree that the cost
impact of these variables shall be excluded from OCR and ICR discussions under
this Agreement. However, for the purposes of supporting ICR discussions under
the MCMSA, Flextronics shall track and report on a project by project basis the
impact to cost for the Exhibit “1-A” Services due to ICR initiatives under the
MCMSA or if applicable, any VSHA.

9.7   Cost Reduction with respect to Services described in Exhibit “1-B”

Nortel Networks will receive the benefit of OCR and ICR programs with respect to
Services described in Exhibit “1-B” as adjustments in the Materials Purchase
Price. The model in Schedule “B” to Exhibit “3” will be used to validate whether
the level of recovery of costs by Flextronics as part of the Materials Purchase
Price is consistent with the actual costs incurred by Flextronics. At the end of
each quarter, Flextronics covenants and agrees to provide to Nortel Networks the
information required to complete the model in preparation for the cost reviews
described in Section 9.3.

  9.7.1   On-Going Cost Reduction with respect to Services described in Exhibit
“1-B”

For Year 1, the Parties shall meet prior to the Commencement Date to discuss the
OCR Commitment for Year 1. Flextronics shall provide an OCR Commitment
applicable to the Services described in Exhibit “1-B”. The programs that
Flextronics agrees to implement to deliver the OCR in Year 1 are listed in
Schedule “C” to Exhibit “3”. This OCR Commitment will be built into the
Materials Purchase Price for Year 1.
For each of Year 2, Year 3, Year 4, and any Year thereafter during which this
Agreement continues in force, the Parties shall meet ninety (90) days prior to
the start of the applicable Year to discuss the OCR Commitment for the upcoming
Year. The purpose of these meetings is to provide an opportunity for the Parties
to brainstorm to identify the OCR programs for the upcoming Year including, but
not limited to: business cases defining savings; head count; investment; risk;
timeframe; capital; and implementation schedule. The meeting must produce an OCR
Commitment that will be built into the Materials Purchase Price for the
applicable Year based on the OCR programs identified by the Parties.
Additionally, at any time during the term of this Agreement, Nortel Networks or
Flextronics may propose other OCR programs that have not been identified either
in Schedule “C” to Exhibit “3” or during the annual joint OCR planning sessions.
The Parties agree to negotiate in good faith any OCR Commitment and
implementation timetable related to these additional OCR programs.

( 29 )



--------------------------------------------------------------------------------



 



Flextronics will pay all Flextronics’ costs associated with identification of
cost reduction opportunities.
Flextronics shall maintain lists of opportunities for On-Going Cost Reduction.
Flextronics shall, as part of its plan to reduce cost and continuously improve
processes, seek out other continuous improvement opportunities within the
logistics chain.

  9.7.2   Incremental Cost Reduction with respect to Services described in
Exhibit “1-B”

A list of the programs which may be used by Flextronics to achieve ICR with
respect to the Services described in Exhibit “1-B” is set out in Schedule “D” to
Exhibit “3”. ICR cannot be used to fulfill OCR Commitments in any Year. The ICR
Programs generally relate to product sourcing changes.
Flextronics shall provide an ICR Commitment related to Actual Logistics
Operations Cost in Year 2 and Year 3, respectively. “ICR Commitment” means the
Actual Logistics Operations Cost that Flextronics is committed to saving related
to ICR Programs. The ICR Commitment will be built into the Materials Purchase
Price for the applicable Years based on the ICR programs identified in Schedule
“D” to Exhibit “3”.
Section 10
BUSINESS CONTINUITY

10.1   Business Continuity Planning

Flextronics shall maintain a business continuity plan to be put into effect if
Flextronics becomes unable to perform the applicable Services for any reason,
including Force Majeure, for a period of more than five (5) days (“Business
Continuity Plan” or “BCP”). Flextronics’ goal is to be able to continue to
provide the Services in accordance with the time schedules required under this
Agreement.
The Business Continuity Plan shall contain, at a minimum, (a) a risk assessment
and business impact analysis, (b) a prevention/mitigation plan, and (c) a
resumption of Services plan, including a recovery/restoration plan. The
preceding will cover, but not be limited to, provisions for documentation
storage (product, process, fixture, tools), information systems technology
redundancy, a demonstration of Flextronics’ capability to recover in an
emergency if it becomes unable to perform the Services or if one of its
subcontractors experiences such an emergency.
At Nortel Networks’ request and at no additional charge to Nortel Networks,
Flextronics will participate in any commercially reasonable tests implemented by
Nortel Networks or discussions initiated by Nortel Networks for purposes of
evaluating, coordinating and integrating the business continuity plans of its
suppliers with Nortel Networks’ overall business continuity plan, in so much as
current activities and associated On Time Delivery metrics are not impacted by
said test. As reasonably requested by Nortel Networks during the Term,
Flextronics will adjust

( 30 )



--------------------------------------------------------------------------------



 



the BCP to better conform to and integrate with Nortel Networks’ business
continuity plan, on terms to be mutually agreed to by the Parties.
Throughout the Term, Flextronics shall provide a copy of any changes in the
Business Continuity Plan to Nortel Networks within ten (10) days of any such
change. A period of Force Majeure or other event causing inability to perform
the Services shall be deemed to commence on the date that the event of Force
Majeure or other such event first occurs.
Nortel Networks and Flextronics shall review Flextronics’ Business Continuity
Plan annually.
Section 11
WARRANTIES

11.1   Services

Flextronics covenants and warrants that:

  (i)   all Services performed under this Agreement shall be performed in a
competent, professional and timely manner in accordance with the standards
generally accepted in the telecommunications industry and in accordance with the
applicable performance metrics and the terms of this Agreement;     (ii)   it
shall use adequate numbers of qualified individuals with suitable training,
education, experience and skill to perform Services;     (iii)   it shall
provide the Services using proven, current technology that will enable Nortel
Networks to take advantage of technological advancements in the
telecommunications industry;     (iv)   to the best of its knowledge, upon
inquiry, it does not and will not employ or contract the services of (i) forced
or prison labor or (ii) employees or contractors that are younger than the
minimum age legally entitled to work in each applicable jurisdiction in which
Services are provided; and     (v)   to the best of its knowledge, upon inquiry,
no subcontractor of Flextronics employs or contracts, directly or indirectly,
the services (i) forced or prison labor or (ii) employees or contractors that
are younger than the minimum age legally entitled to work in each applicable
jurisdiction in which Services are provided.

Nortel Networks represents and warrants that: (i) no claim or action is pending
or threatened against Nortel Networks or, to Nortel Networks knowledge as of the
Effective Date, against any licensor or supplier of Nortel Networks that might,
if adversely decided, adversely affect the ability of Flextronics to provide the
Services; and (ii) this Agreement does not violate the terms of its agreements
with any suppliers.

( 31 )



--------------------------------------------------------------------------------



 



Nortel Networks covenants and warrants that it will perform its obligations
under this Agreement in a competent, professional and timely manner in
accordance with the standards generally accepted in the telecommunications
industry and the terms of this Agreement.

11.2   Return of Orders

The acceptance of Materials is subject to inspection at the Delivery Location.
If Materials do not conform to the Order for Material requirements (including
arrival of the Order for Material at Delivery Location in undamaged condition),
and it is established that Flextronics is responsible for the problem, the
Materials may be returned to Flextronics and Flextronics shall bear the expense
in respect of making Nortel Networks whole in respect of such Order for
Materials.

11.3   General

Each Party represents and warrants that it has all rights and powers necessary
to (i) enter into this Agreement, (ii) grant any applicable licenses hereunder,
(iii) perform its obligations under this Agreement and; (iv) perform its
obligations in a manner that complies with all applicable laws.
Section 12
INTELLECTUAL PROPERTY RIGHTS AND LICENSES

12.1   License to Nortel Company Product Information Granted

Flextronics shall have the right and Nortel Networks hereby grants to
Flextronics, to the extent of its legal right to do so, a world-wide,
non-exclusive, non-transferable, royalty-free license to use Nortel Company
Proprietary Information communicated to Flextronics by Nortel Networks as
appropriate for the conduct of the Services in question solely for internal use
for the purpose of performing the Services. Nortel Networks shall retain
exclusive rights and title to all Nortel Company Proprietary Information
provided hereunder. This license is non-transferable, may be used only in
connection with the performance of Services by Flextronics for Nortel Networks
under this Agreement, and shall expire on the date on which Flextronics
obligations to perform Services terminate under this Agreement.

12.2   Limitations on Grant of License

Except as expressly stated herein, nothing in this Agreement shall be deemed to
grant, either directly or indirectly by implication, estoppel or otherwise, any
licenses to Flextronics of Nortel Company Proprietary Information or any
trademarks, and Flextronics acknowledges that Nortel Networks shall retain
exclusive right and title to the foregoing.

( 32 )



--------------------------------------------------------------------------------



 



12.3   Flextronics’ Inventions

  12.3.1   Ownership of Flextronics Inventions

Flextronics Inventions, including Flextronics Inventions relating solely to the
delivery of the Services, shall be the property of Flextronics.

  12.3.2   License to Flextronics Proprietary Information

Flextronics shall and does hereby grant Nortel Networks, subject to fulfillment
of its payment obligation, a limited, irrevocable, world-wide, non-exclusive,
royalty-free license, but not as a standalone license, solely to make or have
made and use such Flextronics Invention and Nortel Networks shall have the right
to sub-license such rights to Nortel Networks subcontractors for the purpose of
the delivery of services. Nortel shall be fully responsible for any damages
accrued to Flextronics arising out of any third party’s violation of the scope
of the license granted hereunder.

12.4   Flextronics Retains Ownership of Flextronics Proprietary Information

Flextronics shall retain exclusive right, title, and interest to all Flextronics
Proprietary Information; and provided, that Nortel Networks has fulfilled its
payment obligations, Flextronics will grant Nortel Networks a limited,
world-wide, non-exclusive, and royalty-free license, but not as a stand-alone
license, solely to make or have made, use, and sell any Flextronics Proprietary
Information incorporated into the delivery of the Services and provided that
Nortel Networks shall have the right to sub-license such rights to Nortel
Networks subcontractors for the purpose of delivery of services.
12.5 Assignment of Inventions Agreements with Employees
Flextronics shall have agreements with its employees, consultants, agents or
representatives (individually “Counter-Party”), in which each such Counter-Party
shall agree in writing that any and all inventions, discoveries, developments,
modifications, procedures, ideas, innovations, systems, Programs, know-how or
designs developed by any such Counter-Party during the term of its relationship
with Flextronics, shall be the property of Flextronics. Furthermore, such
agreement between any such Counter-Party and Flextronics shall contain usual
clauses including an undertaking by such Counter-Party to execute applications
for patents, copyrights, industrial designs, mask work rights, integrated
circuit topographies and other registerable intellectual property rights thereon
to the extent so requested by Flextronics and/or to assign the same to
Flextronics.

( 33 )



--------------------------------------------------------------------------------



 



Section 13
INDEMNIFICATION

13.1   Intellectual Property Indemnification

  13.1.1   By Nortel Networks

Except as otherwise provided in this Section 13, Nortel Networks shall, at its
expense and at Flextronics’ request, indemnify and defend Flextronics against
any claim or action brought against Flextronics by a third party to the extent
that such claim is based on an assertion that Flextronics’ activities as part of
the Services infringe, directly as a result of Flextronics’ compliance with
instructions by Nortel Networks to Flextronics relating to an Order under this
Agreement, infringes any patent, copyright or trademark, or violates any trade
secret or other proprietary right of a third party. Nortel Networks shall pay
any pre-judgment and pre-settlement costs as wells as any resulting costs and
damages finally awarded against Flextronics or agreed to in any settlement, and
Flextronics’ reasonable attorneys’ or patent agent’s or other expert’s fees
incurred in connection therewith, provided that (i) Flextronics promptly
notifies Nortel Networks in writing of any such claim, (ii) Nortel Networks has
sole control of the defense and all related settlement negotiations, and
(iii) Flextronics reasonably cooperates, at Nortel Networks’ cost, in the
defense and furnishes all related evidence under its control.
Notwithstanding the foregoing, Nortel Networks shall have no liability under
Section 13.1 to the extent the alleged infringement or violation:

  (a)   arises from Flextronics’ modification or alteration of the information
supplied by Nortel Networks relating to an Order, Blanket Purchase Order, or
Order for Materials, or any other materials provided by Nortel Networks, and
such modification or alteration is not authorized by Nortel Networks;     (b)  
arises from any method or process used in or practiced as part of the Services
provided by Flextronics under this Agreement (unless such method or process was
specifically requested by Nortel Networks); or     (c)   arises from any
Services provided by Flextronics under this Agreement (unless the method or
process of providing such Service was specifically requested by Nortel
Networks).

  13.1.2   By Flextronics

Flextronics shall, at its expense and at Nortel Networks’ request, indemnify and
defend all Nortel Companies against any claim or action brought against any
Nortel Company by a third party to the extent that such claim is based on an
assertion that any method or process used in or practiced in any Service
provided by Flextronics under this Agreement infringes any patent, copyright or
trademark, or violates any trade secret or other proprietary right of a third
party, unless such method or process was specifically requested by Nortel
Networks.

( 34 )



--------------------------------------------------------------------------------



 



In any such case Flextronics shall pay any pre-judgment and pre-settlement costs
as well as any resulting costs and damages finally awarded against Nortel
Networks or agreed to in any settlement, and Nortel Networks’ reasonable
attorneys’ or patent agent’s or other expert’s fees incurred in connection
therewith, provided that (a) Nortel Networks promptly notifies Flextronics in
writing of any such claim, (b) Flextronics has sole control of the defense and
all related settlement negotiations, and (c) Nortel Networks reasonably
cooperates, at Flextronics’ cost, in the defense and furnishes all related
evidence under its control.
Notwithstanding the foregoing, Flextronics shall have no liability under
Section 13.1.2 to the extent the alleged infringement or violation arises from
Nortel Networks’ modification or alteration of the information supplied by
Flextronics relating to the Services, and such modification or alteration is not
authorized by Flextronics.

  13.1.3   Measures to Safeguard Nortel Networks against Liability

If, as a result of the continued use by Flextronics of any method or process
used in or practices as part of the Services or the continued use of any
intellectual property component of the Services, an injunction in respect of the
provision of the Services or the continued use of such method or process or
intellectual property component, or if either Party reasonably determines on the
advice of counsel that there is a likelihood of such continued use exposing
either Party to material liability, Flextronics shall, unless otherwise
requested by Nortel Networks, forthwith at its option and expense, use its
reasonable efforts to either:

  (a)   procure the right to continue using such process or method or
intellectual property component, to continue providing the Services; or     (b)
  replace or modify the process or method, intellectual property component, or
Services, so that the provision of Services, no longer infringes.

THE FOREGOING SECTION 13.1 STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH
OTHER CONCERNING INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET OR OTHER
INTELLECTUAL PROPERTY RIGHTS HELD BY THIRD PARTIES.

13.2   Other Indemnification

  13.2.1   By Flextronics

With respect to matters not covered in Section 13.1, Flextronics shall indemnify
and hold Nortel Networks, its Customers, distributors and their employees,
harmless from any losses, damages, liabilities and costs including reasonable
attorney’s fees arising from any injury or death to persons or loss of or damage
to property to the extent caused by any

( 35 )



--------------------------------------------------------------------------------



 



method or process relating to the Services, any errors and omissions made by
Flextronics in connection with the delivery of the Services, or Flextronics’
negligence or willful misconduct.

  13.2.2   By Nortel Networks

With respect to matters not covered in Section 13.1, Nortel Networks shall
indemnify and hold Flextronics, its customers, distributors and their employees,
harmless from any losses, damages, liabilities and costs including reasonable
attorney’s fees arising from any injury or death to persons or loss of or damage
to property to the extent caused by Nortel Networks’ negligence or wilful
misconduct.
Section 14
LIMITATION OF LIABILITY
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT EXCEPT FOR THE PARTIES’
OBLIGATIONS UNDER SECTION 13 AND A BREACH OF THE OBLIGATIONS IN SECTION 20, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, UNDER NO CIRCUMSTANCES AND UNDER NO LEGAL
THEORY, WHETHER TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY, CONTRACT, OR
OTHERWISE, SHALL ONE PARTY BE LIABLE TO THE SECOND PARTY OR ANY OTHER PERSON FOR
ANY LOSS OF PROFIT OR ANY INDIRECT, SPECIAL, INCIDENTAL, RELIANCE OR
CONSEQUENTIAL DAMAGES, EVEN IF THE FIRST PARTY SHALL HAVE BEEN INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES. NOTHING IN THIS AGREEMENT SHALL ACT TO RESTRICT OR
EXCLUDE LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED BY THE NEGLIGENCE OF ANY
PARTY.
Section 15
COMMUNICATION AND INFORMATION TRANSFER

15.1   Transmissions

If Nortel Networks decides to use TDI to exchange technical information, the TDI
transmissions regarding such transaction shall be made in accordance with the
provisions set forth in Exhibit 26 of the MCMSA.

15.2   Access to Nortel Networks Computer Systems by Flextronics

Flextronics shall limit access and use of any Nortel Networks computer systems
solely to the supply of Services and shall not access or attempt to access any
intranet, computer systems, files, software or services other than those
required for the supply of Services. Flextronics shall limit such access to
those employees with an express requirement to have such access in connection

( 36 )



--------------------------------------------------------------------------------



 



with supply of Services, and shall strictly follow all security rules and
procedures of Nortel Networks for restricting access to its computer systems.
All user identification numbers and passwords disclosed to Flextronics and any
information obtained by Flextronics as a result of Flextronics’ access to, and
use of Nortel Networks’ computer systems shall be deemed to be, and treated as,
Nortel Company Proprietary Information in accordance with the provisions set
forth in Section 20, with the same degree of care as such Flextronics uses for
its own information of a similar nature, but in no event a lower standard than a
reasonable standard of care. Flextronics shall cooperate in the investigation of
any apparent unauthorized access to any Nortel Networks computer system. The
requirements of this Section shall apply equally to any access and use by
Flextronics of any Nortel Networks intranet, electronic mail system, of any
Nortel Networks’ electronic switched network, either directly or via a direct
inward service access (DISA) feature or of any other property, equipment or
service of Nortel Networks.

15.3   Flextronics Compatibility with Nortel Networks Computer Systems

Flextronics shall be responsible for providing the information technology
services as set out in Exhibit 26 of the MCMSA.
Section 16
EQUIPMENT FURNISHED BY NORTEL NETWORKS

16.1   Title to Equipment Furnished by Nortel Networks

Any equipment loaned by Nortel Networks in connection with the Services, with or
without charge to Flextronics, shall be deemed bailed to Flextronics, and title
thereto shall at all times remain with Nortel Networks. Upon the earlier of such
Nortel Networks request therefore or the completion of the Services, Flextronics
shall return, at its expense and risk, all such equipment in the same condition
it was when furnished to Flextronics, reasonable wear and tear excepted. Nortel
Networks makes no warranties with respect to any equipment loaned by Nortel
Networks to Flextronics, whether written or oral, statutory, express or implied
including, without limitation, any warranty or merchantability or fitness for a
particular purpose.

16.2   Risk, Insurance and Maintenance of Equipment Furnished by Nortel Networks

    All Nortel Networks equipment in Flextronics’ custody or control shall be
held at Flextronics’ risk and be kept insured by Flextronics at Flextronics’
expense in an amount no less than the Book Value, with loss payable to the
supplying Nortel Company. Flextronics shall use such equipment solely in the
performance of its obligations under this Agreement, and with the consent of
Nortel Networks, Flextronics may use such equipment for other tasks. Upon the
expiration or termination of this Agreement, or upon the written request of
Nortel Networks at any time, Flextronics shall deliver such equipment to the
supplying Nortel Company in the same condition as originally received by
Flextronics, reasonable wear and tear excepted. The supplying Nortel Company
shall have the right upon prior request, to enter Flextronics’ premises to
inspect any and all of its equipment and any property or goods manufactured,
developed or created with the aid of its equipment.

( 37 )



--------------------------------------------------------------------------------



 



16.3   Tracking of Equipment Furnished by Nortel Networks

Flextronics shall maintain appropriate tracking and recording procedures to
guard against loss of equipment owned by Nortel Networks. If Nortel Networks’
equipment is lost, Flextronics will be responsible for providing a suitable
replacement, if required by Nortel Networks.
Section 17
LEGAL AND REGULATORY COMPLIANCE
Flextronics shall at no additional charge to Nortel Networks, comply with and
obtain all licenses and permits necessary to provide the Services in accordance
with this Agreement and covenants and agrees that all Services shall conform
with all applicable laws, governmental orders and regulations in effect in all
countries where such Services are performed and any other relevant international
agreements relating to the Services provided. Each Party shall provide all
information under its control, which is necessary or useful to obtain any
export, or import license or document required to ship or receive product,
including but not limited to, U.S. Customs Certificates of Delivery, Affidavits
of Origin and U.S. Federal Communications Commission Identifier, if applicable.
Section 18
INTERNATIONAL TRADE

18.1   Exports

In addition to the requirements of Exhibit “1-B”, each Party agrees that it
shall not knowingly (i) export or re-export, tangibly or intangibly, any
technical data (as defined by the U.S. Export Administration Regulations or any
other jurisdiction with import or export restrictions), including software
received from the other under this Agreement or (ii) export or re-export,
tangibly or intangibly, any direct product of such technical data, including
software, to any destination to which such export or re-export is restricted or
prohibited by U.S. or applicable non-U.S. law without obtaining prior
authorization from the U.S. Department of Commerce and/or other competent
government authorities to the extent required by those laws. In addition, each
Party agrees to comply with all the requirements of the Export and Import
Permits Act (Canada) all export control laws and regulations of the exporting
country, and any other applicable legislation throughout the world. As it is
relevant to all outstanding shipments, this clause shall survive termination or
cancellation of this Agreement.

18.2   Customs Invoice

In addition to the requirements of Exhibit “1-B” and unless otherwise set forth
in this Agreement, Flextronics shall produce customs invoices and country of
origin documents for all shipments crossing international borders which comply
with all laws, treaties and regulations of both the exporting country and the
importing country. If an Order for Materials includes Materials having different
countries of origin, the different countries of origin must be identified

( 38 )



--------------------------------------------------------------------------------



 



on the customs invoice, along with the related quantities/serial numbers of such
Materials. If any upgrade of Material to the most recent revision level in
accordance with this Agreement is performed, the applicable fee for this upgrade
must be included on the customs invoice, or, if such upgrade is performed at no
charge to Nortel Networks, the value of such upgrade shall be so indicated.
Flextronics shall be solely responsible for all fines, penalties and costs
resulting from any customs invoice, document, or declaration not being so
compliant unless such non-compliance is the result of an act or omission of
Nortel Networks in which case, Nortel Networks shall be responsible for the
fine, penalty and costs or its proportionate share of that fine and/or penalty
and cost. Any cost related to Value Added Tax, duties and fines will be charged
to Nortel Networks at Flextronics cost with no markup. All customs invoices must
indicate whether or not any Assists were provided and the value of said Assists.

18.3   Duty Drawback and Minimization

In the countries where Nortel Networks maintains a duty drawback program,
Flextronics shall provide Nortel Networks with a quarterly report of part
numbers and import duties paid or refunded (at entry and through subsequent
adjustment) on behalf of Nortel Networks for all deliveries in country and for
which Nortel Networks may become a subsequent exporter entitled to duty
drawback. Flextronics shall provide a duty drawback waiver on the appropriate
form for duty paid on any materials imported by Flextronics and used or consumed
in the manufacture of Products supplied to Nortel Networks. Nortel Networks
shall provide guidelines to Flextronics with respect to the data required to be
provided by Flextronics.
In the countries in which Nortel Networks does not currently maintain a duty
drawback program, the Parties shall work together with a view to implementing a
similar duty drawback program as soon as practicable and as mutually deemed
required.
When Nortel Networks determines that duties warrant a drawback claim,
Flextronics shall provide all necessary and relevant data and/or documentation
and shall cooperate with Nortel Networks in pursuing the claim. Flextronics will
cooperate with Nortel Networks in any audit relating to this Section. Similarly,
when Flextronics determines that duties warrant a drawback claim, Nortel
Networks shall provide all necessary and relevant data and/or documentation and
shall cooperate with Flextronics in pursuing the claim. In either case, the
costs of preparing and filing the drawback claim will be borne by the Parties in
proportion to their relative drawback benefits and Nortel Networks will
cooperate with Flextronics in any audit relating to this Section.
Flextronics will utilize duty minimization programs such as inward and outward
processing relief, ATA Carnets (An international customs document that permits
duty-free and tax-free temporary import of goods for up to one year), and
temporary imports to mitigate duty costs to Nortel Networks. Duty minimization
programs will be reviewed and agreed by both Parties. Flextronics shall not be
required to pursue a specific duty minimization program if that program is
unlikely to yield savings greater than the cost of implementing it.

( 39 )



--------------------------------------------------------------------------------



 



Section 19
ENVIRONMENTAL POLICIES

19.1   Corporate Policy

Flextronics agrees to maintain ISO 14001 registration for those Delivery
Facilities so registered as of the Effective Date. For those Delivery Facilities
not so registered as of the Effective Date, Flextronics agrees to obtain such
registration within [ • ] of the Effective Date. If Nortel Networks requires
Flextronics to obtain such registration for a Delivery Facility that is managed
by a party other than Flextronics, Nortel Networks agrees to negotiate in good
faith the cost of this registration.

19.2   European Union (“EU”) Environmental Directives

  19.2.1   Compliance

Flextronics will engage with Nortel Networks or its designate in the development
and provision of a plan (the “Compliance Plan”) for the implementation and
management of the WEEE (Waste Electrical and Electronic Equipment) Directive and
the RoHS (Restriction of Hazardous Substances) Directive, as well as any other
EU environmental directives that affect the Services to be delivered in the EU.
Flextronics will provide the Compliance Plan to Nortel Networks for its
approval, [ • ] on receipt of specific Nortel Networks requirements, which shall
include at a minimum: a) overall objectives in regard to the directives, b)
specifications and other requirements that must be complied with, c) Services
that are impacted, d) an outline of Flextronics’ and Nortel Networks
responsibilities for achieving the foregoing objectives and requirements and
(e) allocation of any applicable increase in Price to Nortel Networks unless
otherwise agreed to by the Parties. Nortel Networks shall be responsible for
those associated costs that result from Flextronics bringing operations in a
legacy Delivery Facility into initial compliance with regulations regarding any
applicable EU directives.
Flextronics will provide Nortel Networks with any changes to the Compliance Plan
within ten (10) days of the change coming into effect. Nortel Networks reserves
the right to inspect Flextronics’ facilities to validate compliance with the EU
directives.

  19.2.2   Indemnification

[ • ]

( 40 )



--------------------------------------------------------------------------------



 



19.3   Packaging Reusable and Recyclable

In respect of the Materials, Flextronics shall use only packaging that complies
with Section 1.4 of Exhibit “1-B” and covenants and agrees to comply with
applicable legislative requirements in other relevant jurisdictions. Flextronics
shall strive to minimize all product packaging and to design packaging that
delivers reusable/returnable packaging options or is constructed of recyclable
materials.

19.4   Disposal Policies

Flextronics covenants and agrees to comply with any relevant disposal policies,
directives, regulations and laws as mandated in any applicable jurisdiction.

19.5   Collaborate on Environmental Initiatives

Flextronics and Nortel Networks agree to collaborate in good faith on
environmental initiatives aimed at addressing particular Customer and market
requirements.
19.6 Hazardous Materials
Flextronics shall supply to Nortel Networks a list of all materials used in
respect of the Services which are classified as toxic or hazardous under
applicable laws and regulations, information on the safe handling of any
relevant product and any pertinent information concerning any adverse effects on
people or the environment that may result from use of, exposure to, or disposal
of in connection with the Services. [ • ]. Nortel Networks shall cooperate with
Flextronics to facilitate and minimize the damages, costs and expenses of any
recall or prohibition against such use.
Section 20
CONFIDENTIALITY AND PROPRIETARY INFORMATION

20.1   Restriction on Disclosure and Use of Confidential Information

Any Nortel Company Proprietary Information provided or made available by any
Nortel Company to Flextronics and any Flextronics’ Proprietary Information
provided or made available by Flextronics to Nortel Networks shall be deemed for
the purposes of this Agreement to be “Confidential Information” of the person
disclosing (“discloser”) such information to another person (“recipient”),
except if such information disclosed to recipient is (a) in or becomes part of
the public domain through no fault of recipient; (b) disclosed to recipient by a
third party without breach of any obligation or other restriction; (c) known to
recipient at the time of disclosure and has been so documented prior to receipt
thereof; (d) independently developed by recipient without access to any
information furnished to it by discloser and has been or is so documented; or
(e) disclosed by recipient to the extent required to be disclosed pursuant to
any applicable law or order, decree or directive of any competent judicial,
legislative or regulatory body or authority, provided that the recipient shall
have provided prior notice to discloser of such requirement and an opportunity
for discloser to take action to contest or attempt to prohibit or limit such
disclosure as permitted by law and such information shall continue to be

( 41 )



--------------------------------------------------------------------------------



 



Confidential Information for the purposes hereof to the extent disclosure is
prohibited or limited by law. All Confidential Information shall be owned and
remain the sole and exclusive property of discloser, and all rights to
Confidential Information made available to recipient by discloser shall be held
in trust by recipient for the exclusive benefit of discloser. All Confidential
Information of discloser shall be held in confidence by recipient and, if in a
form of any physical media of any kind, returned by recipient upon request of
discloser. Recipient shall not (i) reproduce the Confidential Information of
discloser without the written consent of discloser or (ii) use the Confidential
Information for any purpose other than the performance by recipient of its
obligations under this Agreement. Each Nortel Company and Flextronics shall
cause each of their respective employees, consultants, agents and
representatives who shall have access to Confidential Information to sign a
written agreement setting forth confidentiality obligations of each such
employee, consultant, agent and representative, substantially in the form of
Exhibit 6, which Exhibit 6 is attached hereto and incorporated herein by
reference. Flextronics shall be liable for and shall indemnify Nortel Networks
and each Nortel Company, its officers, directors, employees, subcontractors, and
agents against any losses, claims, costs or expenses arising from the failure of
Flextronics, its respective employees, consultants, agents and representatives
against any losses, claims, costs or expenses arising from the failure of
Flextronics or its respective employees, consultants, agents and
representatives, for whatever reason, to execute the form of agreement set out
in Exhibit 6 or Exhibit 6.1 hereof as applicable or to comply with the terms
thereof, and Nortel Networks shall be liable for and shall indemnify
Flextronics, its officers, directors, employees, subcontractors, and agents
against any losses, claims, costs or expenses arising from the failure of each
of Nortel Network Company or Nortel Networks, its respective employees,
consultants, agents and representatives for any corresponding failures by Nortel
Company to Flextronics in respect of such obligations. Each Party acknowledges
that monetary damages may not be adequate in the event of a default of this
Section, and the discloser shall be entitled to injunctive or other affirmative
relief and/or to give notice of default pursuant to this Agreement, or both.

20.2   Publicity

Flextronics shall not in any advertising, sales promotion materials, press
releases or any other publicity matters use the name “NORTEL NETWORKS”,
“Northern Telecom”, “BNR”, “Bell-Northern Research”, “Nortel Networks
Technology” or the name of any Affiliate, or any variation thereof or language
from which the connection of said names may be implied, nor shall Flextronics
disclose or advertise in any manner the nature of the Services or any Order by
Nortel Networks hereunder, or the fact that Flextronics has entered into this
Agreement, unless Flextronics is otherwise required to make such disclosure
under applicable law or Nortel Networks, in its sole discretion, grants
Flextronics prior written permission to do so.
No Nortel Company shall in any advertising, sales promotion materials, press
releases or any other publicity matters use the name “FLEXTRONICS CORPORATION”,
“Flextronics”, or any variation thereof or language from which the connection of
said names may be implied, nor shall any Nortel Company disclose or advertise in
any manner the fact that Nortel Networks has entered into this Agreement, unless
Nortel Networks is otherwise required to make such

( 42 )



--------------------------------------------------------------------------------



 



disclosure under applicable law or Flextronics, in its sole discretion, grants
Nortel Networks prior written permission to do so.
Section 21
INSURANCE

21.1   General Liability Insurance

Flextronics shall maintain during the Term, with insurers with an A.M. Best
rating of A- or better policies providing the following insurance coverage: 1)
general umbrella liability insurance (including contractual and products
liability ) with limits of either [ • ] combined single limit per occurrence for
bodily injury and property damage or [ • ] bodily injury per occurrence and [ •
] property damage per occurrence, 2) workers’ compensation insurance and other
employee insurance coverage required by law, and employer’s liability insurance
with limits of [ • ], 3) owned or non-owned automobile liability with limits of
[ • ] and 4) Errors & Omissions insurance with limits of not less than [ • ].
Nortel Networks shall maintain during the Term, insurance coverage: 1) general
liability insurance (including contractual, products liability and broad form
vendors’ endorsement) with limits of either [ • ] combined single limit per
occurrence for bodily injury and property damage or [ • ] bodily injury per
occurrence and [ • ] property damage per occurrence, and 2) workers’
compensation insurance and other employee insurance coverage required by law,
and employer’s liability insurance with limits of [ • ].
Flextronics’ insurance shall be primary and non-contributory (except with
respect of Errors & Omissions referred to in 4) above, which may be primary and
non-contributory as regards negligence or negligent acts, as applicable) with
respect to any insurance that Nortel Networks may have and each applicable
Nortel Company shall be named under Flextronics’ general liability insurance as
an additional insured.

21.2   Property and Business Insurance

Flextronics shall provide evidence satisfactory to Nortel Networks that its
property and business are adequately insured up to at least [ • ] against all
risks of loss or damage, including business interruption, for at least the
amount of the Maximum Foreseeable Loss as defined within the insurance industry.

21.3   Certificate of Insurance

Prior to the commencement of the Term and upon demand of Nortel Networks
thereafter, Flextronics shall furnish to Nortel Networks a certificate or
certificates of insurance evidencing that all insurance required in this
Section 21 is in effect. Flextronics will endeavor to provide at least 30 days
notice of any change in insurance coverage which would impact compliance with
the requirements of this Section 21. Flextronics shall in such event furnish a
new certificate in

( 43 )



--------------------------------------------------------------------------------



 



the event of cancellation or expiration of any insurance evidencing that
replacement coverage is in effect.

21.4   Business Continuity

Flextronics acknowledges that the existence, content and adequacy of its
Business Continuity Plan shall be used by Nortel Networks as part of initial and
ongoing assessment criteria for review of Flextronics overall performance under
this Agreement. Flextronics shall maintain its property conservation program to
address risks in its worldwide locations. Flextronics will share a description
of this program with Nortel Networks, and shall provide Nortel Networks
annually, or as requested upon reasonable notice, information related to
property protection and insurer’s engineering recommendations for the locations
relevant to logistics. Nortel Networks and/or its insurance companies shall be
allowed to inspect any site at any time upon reasonable notice and during normal
business hours and to recommend to Flextronics any appropriate protection
improvements. Nortel Networks and Flextronics shall review any recommendations
made as a result of such inspection and Flextronics shall implement any
recommendations or alternative solutions which are mutually agreed.
Section 22
EXPIRATION OR TERMINATION

22.1   Termination

  22.1.1   In the event the MCMSA is terminated, the Parties agree to meet and
consider the continuance of this Agreement on terms that are mutually
acceptable. If the Parties are unable to agree, either Party has the right to
terminate this Agreement.     22.1.2   In addition to any other right or remedy
available to Nortel Networks or any Nortel Company under this Agreement or at
law or in equity, if Flextronics breaches any material term of this Agreement or
an Order and such breach is susceptible of cure but is not corrected within
thirty (30) days after the delivery of written notice thereof by Nortel Networks
to Flextronics or if Flextronics defaults in any payment to Nortel Networks and
does not correct the default in payment issue within thirty (30) days after the
date of notice of the breach to Flextronics, NNL may terminate this Agreement
and any Nortel Company may terminate any Order. For greater certainty, if any
Blanket Purchase Order is terminated, all Orders relating thereto shall be
deemed to be concurrently terminated. Notwithstanding the foregoing, (i) Nortel
Networks and any Nortel Company shall have the same rights and remedies without
the requirement to wait for thirty (30) days for cure if the breach by
Flextronics relates to Nortel Company Proprietary Information under Section 12
or Section 20 hereof and such breach is not susceptible of cure; and
(ii) Flextronics shall have the same rights and remedies without the requirement
to wait for thirty (30) days for cure if the breach by any Nortel Company
relates to Flextronics

( 44 )



--------------------------------------------------------------------------------



 



      Company Proprietary Information under Section 12 or Section 20 hereof and
such breach is not susceptible of cure.     22.1.3   Regardless of the excuse of
Force Majeure, if a Party is not able to perform within ninety (90) days after
such event which constitutes Force Majeure, the other Party may terminate this
Agreement in accordance with this Section 22.1 provided such Party purporting to
terminate is not otherwise in default of any of its material obligations under
this Agreement. Termination of this Agreement shall not release or diminish any
other obligations of any Party hereunder that exist as of the date of
termination.     22.1.4   If Flextronics shall be declared insolvent or
bankrupt, or if any assignment of its property shall be made for the benefit of
creditors or otherwise, or if its interest herein shall be levied upon under
execution or seized by virtue of any writ of any court, or if a petition for
assignment for the benefit of creditor is filed in a court is filed by
Flextronics to declare Flextronics bankrupt, or if a petition is filed by any
person other than Flextronics in any court to declare Flextronics bankrupt which
is not dismissed within sixty (60) days of the filing of such petition, or if a
trustee in bankruptcy, receiver or receiver-manager or similar officer is
appointed for or in respect of Flextronics or its assets, then Nortel Networks
may terminate this Agreement and/or any Order at its option, and without charge,
and shall thereupon be free from all liability and obligations thereunder except
as specifically provided in Section 22.4(c), all subject to applicable
bankruptcy and insolvency legislation which may otherwise provide. For greater
certainty, if any Blanket Purchase Order is terminated, all Orders relating
thereto shall be deemed to be concurrently terminated.     22.1.5   Flextronics
may terminate an Order only if the Nortel Company which issued the Order is in
material breach of a term, including, without limitation, any payment obligation
of this Agreement or an Order, and such breach has not been cured within thirty
(30) days after the delivery of written notice thereof by Flextronics to Nortel
Company defaulting in any payment to Flextronics and for any other breach within
thirty (30) days after the date of Flextronics’ written notice thereof to the
applicable Nortel Company in respect of the particular breach, provided that
Flextronics has sent a copy of such notice to Nortel Networks. The failure of
Nortel Networks to pay to Flextronics in a timely manner any moneys in dispute
shall not constitute a material breach hereof.     22.1.6   The Parties agree
that the provisions of Exhibit “8” shall apply with respect to those employees
in the United Kingdom who were employed by Nortel Networks prior to Effective
Date, and were transferred to Flextronics pursuant to the Asset Purchase
Agreement.

( 45 )



--------------------------------------------------------------------------------



 



22.2   Intentionally left blank   22.3   Intentionally left blank   22.4  
Effect of Expiration or Termination

Upon expiration or any termination of this Agreement by either Party:

(a)   Nortel Networks shall pay all applicable undisputed amounts or charges
owed to Flextronics as provided in this Agreement. Either Party shall have the
right with prior written notification and mutual agreement to set-off any such
amounts or charges owed to the Party against any amounts owing to the other
Party pursuant to this Agreement. If the aggregate amount owing by Nortel
Networks to Flextronics is less than the aggregate amount owing by Flextronics
to Nortel Networks, Flextronics shall pay such net amount owing to Nortel
Networks promptly and in full within [ • ] of the date which is the earliest of
expiry or termination, as the case may be.

(b)   So long as Nortel Networks has made all payments required pursuant to
paragraph (a) above, Flextronics shall complete all Services and deliver
applicable Materials in accordance with the terms of this Agreement. Provided
Nortel Networks has made all payments required pursuant to paragraph (a) above,
Flextronics shall deliver to the Delivery Locations designated by Nortel
Networks within three (3) weeks of the later of the date of expiry or
termination or such payment, if required, all Materials and any Nortel Networks
property described in Section 16.

(c)   The provisions of this Agreement relating to Warranties (Section 11);
Property Furnished by Nortel Networks (Section 16); Confidential and Proprietary
Information (Section 20); Intellectual Property Rights (Section 12) except the
license granted to Flextronics in Section 12.1; Indemnification (Section 13);
and Audit (Section 25.4) shall remain in effect beyond any expiration or
termination.

(d)   Flextronics shall return all Nortel Networks Proprietary Information and
property furnished by Nortel Networks pursuant to Section 16 to the locations
designated by Nortel Networks, and under Nortel Networks’ supervision, destroy
or erase all copies of such Nortel Networks Proprietary Information in the
possession of Flextronics or any of their respective employees, consultants,
agents or representatives, including copies on paper or other hard copy and
copies on computer or other storage media, provided, however, that this
provision shall not apply to any such Nortel Networks Proprietary Information in
respect of which Flextronics has a continuing license or obligation which
survives the expiry or termination of this Agreement as expressly provided
herein.

(e)   Nortel Networks shall return to the locations designated by Flextronics
all Flextronics Proprietary Information and under Flextronics’ supervision,
either return, destroy or erase all copies of such Flextronics Proprietary
Information in the possession of Nortel

( 46 )



--------------------------------------------------------------------------------



 



    Networks or any of their respective employees, consultants, agents or
representatives, including copies on paper or other hard copy and copies on
computer or other storage media; provided, however, that this provision shall
not apply to any such Flextronics Proprietary Information in respect of which
Nortel Networks has a continuing license or obligation which survives the expiry
or termination of this Agreement as expressly provided herein.

Section 23
TERMINATION ASSISTANCE SERVICES

23.1   Scope of Termination Assistance Services.

On notice from Nortel Networks to Flextronics after a determination that an
expiration or termination of this Agreement will occur, Flextronics shall
provide to Nortel Networks any and all termination services (collectively, the
“Termination Assistance Services”) reasonably requested by Nortel Networks to
facilitate the orderly transfer of responsibility for the Services to Nortel
Networks or its designee. The Termination Assistance Services may include:

  (a)   cooperating with Nortel Networks in effecting the orderly Services
transfer to a third party or Services resumption by Nortel Networks, provided
that (i) such third parties comply with Flextronics’ security and
confidentiality requirements, including executing a confidentiality agreement
reasonably acceptable to Flextronics, and (ii) Flextronics shall not be required
to disclose any of its Confidential Information or Flextronics Proprietary
Information;     (b)   continuing to perform Services until the effective date
of expiration or termination of this Agreement (“Conclusion Date”); and     (c)
  continuing to perform those Services requested by Nortel Networks after the
Conclusion Date.

23.2   Limit on Obligation to Provide Termination Assistance Services.

Except as otherwise agreed within the scope of Termination Assistance Services,
Flextronics will have no obligation to provide Services or any part thereof
after the Conclusion Date.

23.3   Termination Assistance Period.

Flextronics shall provide the Termination Assistance Services, and Nortel
Networks shall pay applicable fees for provision of Termination Assistance
Services for a period of up to four (4) months after the Conclusion Date
(“Termination Assistance Period”), at [ • ].

( 47 )



--------------------------------------------------------------------------------



 



Section 24
ISSUE RESOLUTION AND ESCALATION PROCESS

24.1   Issue Resolution and Escalation Process

If any disagreement of any kind or nature whatsoever arises between Flextronics
and Nortel Networks with respect to this Agreement, Flextronics and Nortel
Networks shall first attempt to resolve the disagreement informally. If the
Parties are unable to so resolve the disagreement, either Party may invoke the
Issue Resolution and Escalation Process, set out in Exhibit “7”. Flextronics and
Nortel Networks shall use reasonable efforts and shall conduct discussions in
good faith to resolve all disagreements.
Section 25
GENERAL PROVISIONS

25.1   Access to Facilities

Nortel Networks shall have the right to review Flextronics’ facilities,
operations, and procedures as they relate to the Services at any reasonable time
with adequate prior notice for purposes of determining compliance with the
requirements of this Agreement. From time to time a Customer may request the
right to review Flextronics’ facilities and operations for the purpose of
qualification. Flextronics shall permit such reviews with notice of five
(5) Business Days, provided that Flextronics does not consider the Customer to
be a competitor of Flextronics, and such Customer signs an acceptable
non-disclosure agreement. Flextronics shall not grant access to those areas of
its facilities where Services are conducted to a Competitor of Nortel Networks
without Nortel Networks’ express written permission.

25.2   Reporting

Flextronics shall provide Nortel Networks with the reports as set out in
Schedule “A” to Exhibit “2” and Exhibit “3”.

25.3   Documentation

Flextronics shall maintain documentation and information relating to the
Services and Orders, and updates thereto consistent with industry best
practices, but in no event less than [ • ].

25.4   Audits

  25.4.1   Agreement Compliance

Upon Nortel Networks’ prior reasonable request and at Nortel Networks’ cost,
Flextronics shall cooperate in the audit of its records in the manner set forth
below, for the purpose of confirming compliance with this Agreement. Nortel
Networks may retain the services of a major,

( 48 )



--------------------------------------------------------------------------------



 



independent accounting firm, other than the accounting firm(s) employed as
primary outside auditors of Nortel Networks’ or Flextronics (the “Accounting
Firm”). In conducting any audit hereunder or in making a determination following
such audit, the Accounting Firm shall be directed to take into consideration all
relevant aspects of the matter being audited which may include, among other
things, Service scope, volume levels, Service complexity, regulatory
requirements, and Service costs for comparative purposes.
The Accounting Firm shall be required to maintain in confidence and not disclose
to Nortel Networks any and all Confidential Information concerning the business,
affairs and services of Flextronics that it may learn in the course of
conducting its inspections, except to the extent that it discovers information
indicating that Flextronics has violated its obligations under this Agreement;
provided that in no event shall the Accounting Firm make disclosure to Nortel
Networks of information relating to any customer of Flextronics. Flextronics
agrees to permit the Accounting Firm to inspect any of Flextronics’ facilities
where Flextronics’ records are located or stored, and to fully cooperate with
such audits including, without limitation, giving the Accounting Firm full
access to all such facilities and all records, documents, and personnel related
to the Services. Nortel Networks shall give reasonable notice to Flextronics of
its desire to conduct such an audit. Audits shall occur during normal business
hours and, except when Nortel Networks in its sole discretion believes a
violation of this Agreement has occurred, shall occur not more often than once
in any twelve (12) month period.
[ • ]

  25.4.2   Control & Security Compliance

Upon five (5) Business Days notice to Flextronics and during normal business
hours, Nortel Networks shall be permitted to audit, inspect and/or verify
relevant Flextronics’ operations and other areas of Service to confirm that
(i) Flextronics is maintaining controls and security measures specific to
Flextronics’ fulfillment of its obligations to Nortel Networks pursuant to this
Agreement (ii) billings to Nortel Networks are correct, (iii) reports relating
to Flextronics’ performance are complete and accurate, (iv) records relating to
consigned inventory are accurate, complete, valid and appropriately valued, and
(v) proof of shipping are accurate, complete and valid (‘Inspections’). Nortel
Networks shall clearly state the nature of the Inspection being requested.
Such Inspections shall be limited to information that relates directly to
Flextronics’ fulfillment of its obligations pursuant to this Agreement. Nortel
Networks may conduct Inspections itself or with the assistance of a third party
organization acceptable to Flextronics, provided that the third party
organization executes a confidentiality agreement reasonably acceptable to
Flextronics, at Nortel Networks expense, as appropriate. Inspections may be made
as frequently as Nortel Networks reasonably deems appropriate.
Flextronics will provide to Nortel Networks and its respective auditors
(including internal audit staff), inspectors, regulators, consultants and other
representatives (collectively ‘Inspectors’) as Nortel Networks may from time to
time designate in writing, reasonable access to, without limitation:
(i) Flextronics’ facilities where the Services and/or operations are being
performed;

( 49 )



--------------------------------------------------------------------------------



 



(ii) Flextronics’ personnel and subcontractors providing any of the
Services/operations; and (iii) data and records, and (iv) operational or
security audit reports and findings including remediation plans in the
possession of Flextronics relating to any of the relevant Services and/or
operations. Flextronics will provide such access to Inspectors upon reasonable
written notice by Nortel Networks during regular business hours, provided that
all such persons adhere to Flextronics’ customary security and safety policies
and have executed a confidentiality agreement reasonably acceptable to
Flextronics.
Upon request by Nortel Networks and with Flextronics’ prior consent, not to be
unreasonably withheld, delayed or conditioned, Flextronics will assist and
cooperate with Nortel Networks Inspectors in connection with Inspection
functions, including the review and/or timely remediation of audit issues. Such
cooperation shall extend to agreed Sarbanes Oxley regulatory compliance, as
described below.
As the processes impacted by this Agreement and the Sarbanes Oxley rules and
regulations for Section 404 compliance are more fully understood, both
Flextronics and Nortel Networks will work together to determine the exact
requirements needed to meet the Sarbanes Oxley Section 404 legislation. The
Parties will work together to determine a reasonable, cost effective and
mutually satisfactory solution to meet each Party’s compliance needs. Each Party
will maximize the use of its own internal controls and internally available
information to minimize the impact on the other Party.
All Inspections will be performed in a manner and frequency intended to minimize
disruption to the Parties’ respective businesses.

25.5   Force Majeure

A Party affected by an event of Force Majeure shall be released without any
liability on its part from the performance of its obligations (other than an
obligation to pay money) under this Agreement, but only to the extent and only
for the period that its performance of such obligations is prevented by
circumstances of Force Majeure and provided that such Party shall have given
prompt notice to the other Party. Such notice shall include a description of the
nature of the event of Force Majeure, its cause, and its possible consequences.
The Party claiming circumstances of Force Majeure shall promptly notify the
other Party of the conclusion of the event.

25.6   Notices

All demands, notices, communications and reports provided for in this Agreement
shall be in writing and shall be either sent by facsimile transmission with
confirmation to the number specified below or personally delivered or sent by
reputable overnight courier services (delivery charges prepaid) to any Party at
the address specified below, or at such address, to the attention of such other
person, and with such other copy as the recipient Party has specified by prior
written notice to the sending Party pursuant to the provisions of this Section:

( 50 )



--------------------------------------------------------------------------------



 



Nortel Networks:
Nortel Networks
3500 Carling Avenue
Ottawa, Ontario
Canada K2H 8E9
Attention: Vice President Supply Management
with a copy to:
NNL Corporate Secretary
8200 Dixie Road, Suite 100,
Brampton, Ontario
Canada L6T 5P6
Flextronics:
Flextronics Telecom Systems Ltd.
802 St. James Court,
St. Denis Street,
Port Louis,
Mauritius
Phone: 230 212 7600
Fax: 230 210 9168
Attention: President
With a copy to:
Flextronics International Inc.
Room 908, Dominion Centre,
43-59 Queen’s Road East, Wanchai, Hong Kong
Attention: President
with a copy to:
Corporate Legal Department at the address above
Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile transmission, or on the Business Day after deposit with a reputable
overnight courier service, as the case may be.

25.7   Independent Contractor

This Agreement shall not constitute Flextronics to be the agent or legal
representative of Nortel Networks for any purpose and Flextronics shall not hold
itself out as an agent of Nortel Networks other than as expressly provided in
this Agreement. This Agreement creates no relationship of joint ventures,
partners, associates, employment or principal and agent between the Parties, and
both Parties are acting as independent contractors. Neither Party shall have the
right to exercise any control or direction over the operations, activities,
employees or agents of the other Party in connection with this Agreement. Other
than as expressly permitted or provided elsewhere in this Agreement, Flextronics
is not granted any right or authority to, and

( 51 )



--------------------------------------------------------------------------------



 



shall not attempt to, assume or create any obligation or responsibility for or
on behalf of any Nortel Company or Affiliate. Flextronics shall have no
authority to bind any Nortel Company or Affiliate to any contract, whether of
employment or otherwise, and Flextronics shall bear all of its own expenses for
its operations, including the compensation of its employees, contractors,
representatives and agents and the maintenance of its offices, service,
warehouse and transportation facilities. Flextronics shall be solely responsible
for its own employees and sales people and for their omissions, acts and the
things done by them. Other than as expressly permitted or provided elsewhere in
this Agreement, Nortel Networks expressly disclaims any liability for any
commitments on behalf of Nortel Networks made by Flextronics.

25.8   Contractor Responsible for its Contractors

Flextronics may subcontract Services only with Nortel Networks’ prior written
approval, which approval may not be unreasonably withheld in Nortel Networks’
sole discretion. The approval by Nortel Networks of any subcontractor chosen by
Flextronics shall in no way be construed to relieve Flextronics of any of its
duties, responsibilities and obligations to Nortel Networks under this
Agreement.

25.9   Assignment

Except as expressly set forth in this Agreement, neither this Agreement nor any
license or rights hereunder, in whole or in part, shall be assignable or
otherwise transferable whether by merger, operation of law or otherwise, without
the prior written consent of the other Party. Any change of control in fact of a
Party shall be deemed to constitute an assignment for the purposes of this
Section.
Subject to the condition that Flextronics is satisfied, upon reasonable
evidence, that such future assignee possesses sufficient creditworthiness and
future assignee has accepted the assignment without reservation, NNL may assign
this Agreement or any portion thereof (i) to any of NNL’s Subsidiaries or
company of which NNL becomes a Subsidiary; or (ii) to a person or entity into
which it has merged or which has otherwise succeeded to all or substantially all
of its business and assets to which this Agreement pertains, by purchase of
stock, assets, merger, reorganization or otherwise, and which has assumed in
writing or by operation of law its obligations under this Agreement. Any
attempted assignment in violation of the provisions of this Section shall be
void. In any assignment in case (ii) above, the person or entity into which NNL
has merged or which has otherwise succeeded to all or substantially all of NNL’s
business and assets, shall agree in writing to be bound by the terms of this
Agreement.
Flextronics agrees to give NNL, to the extent legally permissible, notice of the
direct or indirect acquisition by any entity of (1) shares in the capital of
Flextronics or of any Subsidiary of Flextronics who is a party to this
Agreement, if rights sufficient to elect a majority of the board of directors of
such entity (pursuant to a shareholders agreement or otherwise) are attached to
such shares or such Subsidiary of Flextronics ceases to be a Subsidiary of
Flextronics, or (2) substantially all of the assets of Flextronics or of such
Subsidiary of Flextronics.

( 52 )



--------------------------------------------------------------------------------



 



25.10   Severability

If any provision of this Agreement is held illegal, invalid or unenforceable by
any competent authority in any jurisdiction, such illegality, invalidity or
unenforceability shall not in any manner affect or render illegal, invalid or
unenforceable such provision in any other jurisdiction or any other provision of
this Agreement in any jurisdiction, and such invalid or unenforceable provision
shall be replaced for the purposes of the jurisdiction in which it is held to be
illegal, invalid or unenforceable with an enforceable clause which most closely
achieves the result intended by the invalid provision.

25.11   Governing Law

All issues and questions concerning the construction, validity, enforcement,
interpretation and performance of this Agreement, the rights and obligations
arising hereunder and any purchase made hereunder shall be governed by the laws
of the Province of Ontario and the federal laws of Canada applicable therein,
without reference to the UNCITRAL Conventions on Contracts for the International
Sale of Goods and without giving effect to any choice of law or conflict of law,
rules or provisions (whether of such Province or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the
Province of Ontario. In furtherance of the foregoing, the internal Laws of the
Province of Ontario shall control the interpretation and construction of this
Agreement, even though under that jurisdiction’s choice of Law or conflict of
Law analysis, the substantive Law of some other jurisdiction would ordinarily
apply.
IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.

25.12   Consent to Jurisdiction

The Parties hereto submit to and consent to the non-exclusive jurisdiction of
Courts located in each Province within Canada.

25.13   Entire Agreement; Amendments

This Agreement, including all Exhibits and Schedules thereto, together with the
MCMSA, the Asset Purchase Agreement and the Shared Services Agreement and the
other transaction documents referenced therein, constitutes the entire agreement
between the Parties pertaining to the subject matter thereof. This Agreement
supersedes all prior agreements and understandings between the Parties, written
or oral, with respect to such subject matter. No representation or statement of
any kind made by a representative of either Party that is not stated in this
Agreement shall be binding. The provisions of this Agreement may be amended or
waived only

( 53 )



--------------------------------------------------------------------------------



 



by an instrument in writing signed by the authorized representatives of each
Party, except as otherwise expressly provided in this Agreement.

25.14   Construction

Unless the context requires otherwise, all words used in this Agreement in the
singular number shall extend to and include the plural, all words in the plural
number shall extend to and include the singular, and all words in any gender
shall extend to and include all genders.
Wherever the Agreement uses the expression “including” or “such as” or similar
expressions denoting examples, such expressions shall be interpreted as being
“without limitation”.

25.15   Headings

The headings used in this Agreement are for the purpose of reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

25.16   Time of Essence

Time shall be of the essence of this Agreement, except as otherwise expressly
provided in this Agreement.

25.17   Agreement by All Contractor Entities

Flextronics has entered into this Agreement for and on behalf of itself and its
Subsidiaries. Flextronics represents and warrants that it has full power and
authority to negotiate this Agreement for itself and for and on behalf of each
of its Subsidiaries.

25.18   Most Favoured Customer

[ • ]

25.19   Language

The Parties have requested that this Agreement and all documents contemplated
thereby or relating thereto be drawn up in the English language. Les Parties ont
requis que cette Convention ainsi que tous les documents qui y sont envisagés ou
qui s’y rapportent soient rédigés en langue anglaise.

25.20   Counterparts

The Parties may execute this Agreement in two (2) or more counterparts (no one
of which need contain the signatures of all Parties), each of which will be an
original and all of which together will constitute one and the same instrument.

( 54 )



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have signed this Agreement by their duly
authorized representatives, to be effective as of the Effective Date, although
actually signed by the Parties on the dates below their respective signatures.

                  NORTEL NETWORKS LIMITED       FLEXTRONICS TELECOM SYSTEMS,
LTD.
 
               
By:
  /s/ CHAHRAM BOLOURI       By:   /s/ MANNY MARIMUTHU
 
               
 
                Print Name: Chahram Bolouri       Print Name: Manny Marimuthu
 
               
Title:
  President, Global Operations       Title:   Authorized Signatory
 
               
By:
               
 
                Print Name:            
 
               
Title:
               

[Signature page to Logistics Agreement]

